Exhibit 10.8

 

EQUIPMENT LEASE AGREEMENT

 

 

by and between

 

 

BAXTER HEALTHCARE CORPORATION, as Lessor

 

and

 

 

PHOTOGEN TECHNOLOGIES INC., as Lessee

 

 

June   , 2003

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS AND RULES OF CONSTRUCTION

1

2.

LEASE.

6

3.

TERM AND RENT; OBLIGATIONS UNCONDITIONAL.

6

4.

PERSONAL PROPERTY; TITLE AND LIENS.

7

5.

INSTALLATION, DEINSTALLATION, MAINTENANCE, REPAIR AND INSPECTIONS

8

6.

USE

9

7.

QUIET ENJOYMENT

9

8.

ACCEPTANCE, WARRANTIES, LIMITATION OF LIABILITY.

9

9.

REPRESENTATIONS AND WARRANTIES

10

10.

COVENANTS OF LESSEE

12

11.

ASSIGNMENT AND TRANSFER.

13

12.

INSURANCE

14

13.

LOSS AND DAMAGE

14

14.

TAXES AND FEES.

15

15.

LESSEE’S FAILURE TO PAY TAXES, INSURANCE, ETC

16

16.

DEFAULT AND REMEDIES.

16

17.

TAX INDEMNITY.

18

18.

INDEMNITY.

18

19.

RETURN OF EQUIPMENT.

19

20.

PURCHASE OPTION.

21

21.

MISCELLANEOUS.

22

22.

ADDITIONAL PROVISIONS

23

SCHEDULE A  EQUIPMENT

SCHEDULE B  UNAMORTIZED LEASE BALANCE

SCHEDULE C  FINANCING STATEMENT

 

--------------------------------------------------------------------------------


 

EQUIPMENT LEASE AGREEMENT

 

THIS EQUIPMENT LEASE AGREEMENT is made as of June   , 2003 by and between BAXTER
HEALTHCARE CORPORATION, a Delaware corporation, and PHOTOGEN TECHNOLOGIES INC.,
a Nevada corporation.

 


1.                                       DEFINITIONS AND RULES OF CONSTRUCTION. 
UNLESS THE CONTEXT SHALL OTHERWISE REQUIRE, CAPITALIZED TERMS USED HEREIN, BUT
NOT OTHERWISE DEFINED HEREIN, SHALL HAVE THE RESPECTIVE MEANINGS SPECIFIED
BELOW:


 

“Affiliate”:  with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.

 

“Applicable Law”:  any Law that may apply to (i) Lessee or its properties and
operations, (ii) the acquisition, operation, modification, maintenance,
ownership, leasing or use, transport, relocation or disposal of the Equipment,
or (iii) any transaction contemplated under any Lease Document, including in
each case any Environmental Law, federal or state securities Law, commercial Law
(pertaining to the rights and obligations of sellers, purchasers, debtors,
secured parties, or to any other pertinent matter), zoning, sanitation, siting
or building Law, energy, occupational safety and health practices Law or the
Employee Retirement Income Security Act of 1974, as amended, and any Laws
promulgated thereunder or related thereto.

 

“Basic Rent”:  the rental installments due from Lessee pursuant to Section 3(b)
hereof on each Basic Rent Payment Date for the Term.

 

“Basic Rent Payment Date”:  June    , 2003, and the       day of each succeeding
month, through and including May    , 2006.

 

“Business Day”:  any day, other than a Saturday, Sunday or legal holiday for
commercial banks under the laws of the State of California.

 

“Claims”:  claims, actions, suits, administrative proceedings, controversies,
liabilities, losses, damages, costs and expenses (including reasonable
attorneys’ fees).

 

“Code”:  the United States Internal Revenue Code of 1986, as amended.

 

“Commencement Date:”  June    , 2003.

 

“Control”:  the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Default”:  an event that, but for the lapse of time or the giving of notice or
both, would constitute an Event of Default.

 

--------------------------------------------------------------------------------


 

“Early Purchase Date”:  the date, if any, designated in an Option Notice given
by Lessee pursuant to Section 20 for Lessee’s exercise of the Purchase Option
prior to the Term Expiration Date.

 

“Equipment”:  the property described on Schedule A attached hereto, together
with all appliances, parts, instruments, accessories and furnishings that are
from time to time incorporated in the Equipment, or having been so incorporated,
are later removed therefrom, unless title thereto is expressly released by
Lessor; all Software owned by Lessor; all contained raw materials, and contained
lubricants or cleansers; and all replacements and substitutions of, and
non-severable additions, improvements and accessions to any and all of the
foregoing; and all books, records, maintenance logs and similar general
intangibles relating thereto; and, when used in the context of Lessor’s title to
the Equipment (whether relating to the creation, grant, perfection, release,
priority, enforcement or application of proceeds thereof), shall also include
all other property in which Lessor is granted a security interest hereunder or
under the Rental Schedule.

 

“Environmental Laws”:  Laws relating in any way to the environment, preservation
or reclamation of natural resources, the management, release or threatened
release of any Hazardous Material or to health and safety matters.

 

“Environmental Liability”:  any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of Lessee or those Affiliates of Lessee that Lessee controls
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Event of Default”:  any event of default as specified in Section 16(a) of this
Lease Agreement.

 

“Financing Statement”:  a financing statement on Form UCC-1 pursuant to the UCC.

 

“GAAP”:  generally accepted accounting principles, applied consistently.

 

“Governmental Authority”:  any federal, state, county, municipal, regional or
other governmental authority, agency board, body, instrumentality or court, in
each case either domestic or foreign.

 

“Hazardous Materials”:  all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature listed or regulated pursuant to any
Environmental Law.

 

“Imposition”:  any title, recordation, documentary stamp or other license or
other fees, taxes, assessments, charges or withholdings of any nature (together
with any penalties or fines

 

2

--------------------------------------------------------------------------------


 

thereon) arising at any time upon or relating to the Equipment or to this Lease
Agreement, or the delivery, acquisition, sale, purchase, ownership, use,
operation, leasing, return or other disposition of such Equipment or upon the
Rent payable thereunder, including but not limited to sales or use taxes,
personal property taxes, privilege or excise taxes, franchise taxes, and ad
valorem or value-added taxes, excluding, however, income taxes measured solely
by the net income of Lessor or any Transferee, whether the same be assessed to
Lessor (or any Transferee) or Lessee.

 

“Indebtedness”:  of any Person means, without duplication, (a) all obligations
of such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business not more than 90 days past due), (f)
all Indebtedness of others secured by any Lien on property owned or acquired by
such Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all guarantees by such Person of Indebtedness of others, (h) all capital
lease obligations of such Person, (i) all obligations, contingent or otherwise,
or such Person as an account party in respect of letters of credit and letters
of guaranty, and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances.

 

“Law”:  any law, rule, regulation, guidance, ordinance, order, code, common law,
interpretation, judgment, directive, decree, treaty, injunction, writ,
determination, Permit or similar norm, decision or binding agreement issued,
promulgated or entered into by any Governmental Authority.

 

“Lease Agreement”:  this Equipment Lease Agreement, as from time to time
amended.

 

“Lease Documents”:  collectively, this Lease Agreement, and any and all
instruments, documents, certificates and agreements delivered pursuant hereto.

 

“Lessee”: Photogen Technologies Inc., a Nevada corporation, and its successors
and permitted assigns.

 

“Lessor”:  Baxter Healthcare Corporation, a Delaware corporation, and its
successors and assigns.

 

“Lessor’s Cost”:  with respect to the Equipment set forth on Schedule A, the
amount specified as such thereon.

 

“Lessor’s Lien”:  any Lien arising as a result of (i) Claims against Lessor not
related to the transactions contemplated by this Lease Agreement, (ii) any act
or omission of Lessor which is not related to the transactions contemplated by
this Lease Agreement or is in violation of any of the terms of this Lease
Agreement, (iii) Claims against Lessor with respect to Impositions or any Laws
or Claims against which Lessee is not required to indemnify Lessor, (iv) Claims
against Lessor arising out of any transfer by Lessor of all or any portion of
the interests of Lessor in the Equipment or this Lease Agreement other than a
transfer pursuant to the terms hereof;

 

3

--------------------------------------------------------------------------------


 

provided, however, that any Lien which is attributable solely to Lessor and
would otherwise constitute a Lessor’s Lien hereunder shall not constitute a
Lessor’s Lien so long as (1) the existence of such Lien poses no material risk
of seizure of the Equipment, (2) the existence of such Lien does not interfere
in any way with the use or operation of the Equipment by Lessee pursuant to the
terms hereof, and (3) Lessor is diligently contesting such Lien.  No lien of a
Transferee will be deemed a Lessor’s Lien.

 

“Lien”:  any mortgage, pledge, lease, sublease, security interest, attachment,
charge, encumbrance or right or claim of others whatsoever (including any
conditional sale or other retention agreement).

 

“Lusk Facility”:  the building located at 6175 Lusk Boulevard, San Diego,
California.

 

“Option Notice”:  as set forth in Section 20 of this Lease Agreement.

 

“Overdue Fee”:  an amount equal to 1-1/2% per month, or the highest rate
permitted by Law, whichever is lower.

 

“Payment Dates”:  the Basic Rent Payment Dates and, if applicable, the Renewal
Rent Payment Dates as set forth in the applicable Rental Schedule.

 

“Permit”:  any action, approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license,
or other form of legally required permission, of or from a Governmental
Authority.

 

“Permitted Lien”:  (a) Lessor’s and Lessee’s respective rights, titles and
interests in the Equipment, (b) Liens for the benefit of mechanics, materialmen,
laborers, employees or suppliers and similar Liens arising by operation of Law
and incurred by Lessee in the ordinary course of business for sums that are not
yet delinquent or are being contested in good faith by negotiations or by
appropriate proceedings that suspend the collection and enforcement thereof
(provided that the existence of such Lien while such negotiations or proceedings
are pending does not involve any substantial risk (as determined by Lessor in
its discretion) of the sale, forfeiture or loss of the Equipment, and for which
adequate reserves have been provided in accordance with GAAP), and (c) Liens
arising out of any judgments or awards against Lessee that have been adequately
bonded to protect Lessor’s interest or with respect to which a stay of execution
has been granted pending an appeal or a proceeding for review, except to the
extent that they extend beyond the Term.

 

“Person”:  any individual, corporation, partnership, limited liability company,
joint venture, or other legal entity or a Governmental Authority.

 

“Purchase Option”:  as set forth in Section 20 of this Lease Agreement.

 

“Purchase Option Price”:  as set forth in Section 20 of this Lease Agreement.

 

“Rent”:  collectively, the Basic Rent and the Supplemental Rent.

 

“Rental Schedule”:  Schedule A attached hereto.

 

4

--------------------------------------------------------------------------------


 

“Software”:  the current version of any software used by Lessee in the operation
of the Equipment.

 

“Stipulated Loss Value”:  with respect to each item of Equipment, the dollar
amount set forth on Schedule A attached hereto.

 

“Supplemental Rent”:  all amounts, liabilities and obligations (other than Basic
Rent) that Lessee assumes or agrees to pay to Lessor, including, without
limitation, Stipulated Loss Value, Impositions, and payments constituting
indemnities, reimbursements, expenses, the Overdue Fee and other charges payable
pursuant to the terms of this Lease Agreement.

 

“Supplier”:  the manufacturer of the Equipment and each vendor in the chain of
title of the Equipment.

 

“Supply Contract”:  any written contract from the Supplier of the Equipment or
any item thereof, pursuant to which Lessor or any Person in the chain of title
of the Equipment has purchased such Equipment (or item thereof).

 

“Tax Benefits” as set forth in Section 17 of this Lease Agreement.

 

“Tax Loss”:  as set forth in Section 17 of this Lease Agreement.

 

“Term”:  the period from and including the Commencement Date through and
including the Term Expiration Date.

 

“Term Expiration Date”:  the third anniversary of the Commencement Date.

 

“Total Loss”:  for any item of Equipment, the occurrence of any of the
following:  (i) the actual or constructive total loss of such item of Equipment;
or (ii) the loss, disappearance, theft or destruction of such item of Equipment;
or (iii) damage to such item of Equipment to such extent as shall make repair
thereof uneconomical, or shall render any item of Equipment permanently unfit
for normal use, for any reason whatsoever; or (iv) the condemnation,
confiscation, requisition, seizure, forfeiture or other taking of title to or
use of such item of Equipment;

 

“Transfer”:  any transfer or other agreement pursuant to which Lessor or any
Transferee has transferred or agreed to pay any Person the Rent, or a portion
thereof, received from Lessee pursuant to a lease, which obligation may be
secured by Lessor’s interest in this Lease Agreement and the Equipment.

 

“Transferee”:  any Person to whom Lessor or any subsequent transferee thereof
has assigned any or all of its rights, obligations, title and/or interest under
a Lease, including any Affiliate and any financial institution that may have
provided financing to Lessor to acquire the Equipment or any item thereof.

 

“Unamortized Lease Balance”:  for an Early Purchase Date falling within the
monthly period beginning on a date set forth on Schedule B attached hereto, the
Unamortized Lease Balance is equal to the dollar amount set forth opposite such
date on Schedule B.

 

5

--------------------------------------------------------------------------------


 

“Uniform Commercial Code” or “UCC”:  the Uniform Commercial Code as in effect in
the State of California or in any other pertinent jurisdiction; and any
reference to an article or section thereof shall mean the corresponding article
or section (however named) of any such other applicable version of the Uniform
Commercial Code.

 

Any defined term used in the singular preceded by “any” indicates any number of
the members of the relevant class.  Any Lease Document or other agreement or
instrument referred to herein means such agreement or instrument as supplemented
and amended from time to time.  Any reference to Lessor or Lessee shall include
their permitted successors and assigns.  Any reference to a Law or Permit shall
also mean such Law or Permit as amended, superseded or replaced from time to
time.  Unless otherwise expressly provided to the contrary in this Lease
Agreement, all actions that Lessee takes or is required to take under this Lease
Agreement or any other Lease Document shall be taken at Lessee’s sole cost and
expense.

 


2.                                       LEASE.


 

Lessee hereby agrees to lease from Lessor, and Lessor agrees to lease to Lessee,
the Equipment set forth and described on Schedule A to this Lease Agreement. 
Lessee agrees that it shall, pursuant to the terms hereof, comply with all of
the terms and conditions herein.

 


3.                                       TERM AND RENT; OBLIGATIONS
UNCONDITIONAL.


 


(A)                                  THE EQUIPMENT IS LEASED FOR THE TERM,
UNLESS AND UNTIL THE TERM OF THIS LEASE AGREEMENT SHALL SOONER TERMINATE
PURSUANT TO THE TERMS HEREOF.  THE TERM SHALL COMMENCE ON THE COMMENCEMENT DATE
AND SHALL EXPIRE AT MIDNIGHT ON THE TERM EXPIRATION DATE.  UPON EXECUTION OF
THIS LEASE AGREEMENT, LESSEE SHALL PAY TO LESSOR, IN LAWFUL MONEY OF THE UNITED
STATES, THE SUM OF SEVENTY FIVE THOUSAND DOLLARS ($75,000.00), BY WIRE TRANSFER
TO LESSOR’S ACCOUNT, WHICH PAYMENT IS IN ADDITION TO, AND WILL NOT BE APPLIED AS
A CREDIT TOWARD, BASIC RENT, SUPPLEMENTAL RENT, OR ANY OTHER AMOUNT PAYABLE BY
LESSEE HEREUNDER.


 


(B)                                 LESSEE SHALL PAY TO LESSOR OR AN AGENT
DESIGNATED BY LESSOR OR ANY TRANSFEREE IN WRITING, IN LAWFUL MONEY OF THE UNITED
STATES, ON EACH BASIC RENT PAYMENT DATE THE SUM OF TEN THOUSAND, FIVE HUNDRED
DOLLARS ($10,500.00) AS FIXED RENT FOR THE EQUIPMENT DURING THE TERM, BY WIRE
TRANSFER TO LESSOR’S ACCOUNT OR TO SUCH OTHER PERSON’S ACCOUNT, AS LESSOR, FROM
TIME TO TIME, MAY DESIGNATE IN WRITING.


 


(C)                                  LESSEE SHALL ALSO PAY TO LESSOR OR AN AGENT
DESIGNATED BY LESSOR OR ANY TRANSFEREE IN WRITING, IN LAWFUL MONEY OF THE UNITED
STATES, ALL SUPPLEMENTAL RENT.  SUPPLEMENTAL RENT SHALL BE PAID WHEN DUE OR
WITHIN 30 DAYS FOLLOWING LESSOR’S DEMAND THEREFOR IF THERE IS NO DUE DATE
THEREFOR.  IF LESSEE SHALL FAIL TO PAY ANY SUPPLEMENTAL RENT, LESSOR SHALL HAVE
THE RIGHT TO PAY THE SAME AND SHALL HAVE ALL RIGHTS, POWERS AND REMEDIES FOR
REIMBURSEMENT FROM LESSEE WITH RESPECT THERETO AS ARE PROVIDED HEREIN
(INCLUDING, WITHOUT LIMITATION, SECTIONS 14 AND 15 HEREOF) OR BY LAW IN THE CASE
OF NON-PAYMENT OF BASIC RENT.  LESSEE SHALL ALSO PAY TO LESSOR THE OVERDUE FEE
ON ALL OVERDUE RENT FROM THE DUE DATE THEREOF UNTIL PAID.  LESSEE SHALL PERFORM
ALL OF ITS OBLIGATIONS UNDER THIS LEASE AGREEMENT AT ITS SOLE COST AND EXPENSE,
AND SHALL PAY ALL RENT WHEN DUE, WITHOUT FURTHER NOTICE OR DEMAND.


 


6

--------------------------------------------------------------------------------



 


(D)                                 THIS LEASE AGREEMENT IS A NET LEASE AND
LESSEE ACKNOWLEDGES AND AGREES THAT LESSEE’S OBLIGATION TO PAY ALL RENT AND
OTHER SUMS PAYABLE HEREUNDER, AND THE RIGHTS OF LESSOR IN AND TO SUCH PAYMENTS,
SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE SUBJECT TO ANY ABATEMENT,
REDUCTION, SETOFF, DEFENSE, COUNTERCLAIM OR RECOUPMENT DUE TO OR ALLEGED TO BE
DUE TO, OR BY REASON OF, ANY PAST, PRESENT OR FUTURE CLAIMS THAT LESSEE MAY HAVE
AGAINST LESSOR, ANY TRANSFEREE, THE SUPPLIER OF THE EQUIPMENT OR ANY PERSON FOR
ANY REASON WHATSOEVER, INCLUDING WITHOUT LIMITATION, ANY LESSOR’S LIEN OR ANY
DESTRUCTION OF THE EQUIPMENT.  EACH PAYMENT OF RENT SHALL BE FINAL AND
IRREVOCABLE.


 


(E)                                  ALL RENT AND OTHER AMOUNTS PAYABLE UNDER
THIS LEASE AGREEMENT INCLUDING ALL AMOUNTS PAYABLE UNDER SECTION 18 HEREOF SHALL
BE PAYABLE NOTWITHSTANDING THE FACT THAT AN ITEM OF EQUIPMENT SHALL HAVE
SUFFERED A TOTAL LOSS UNLESS, PURSUANT TO THE PROVISIONS OF SECTION 13 HEREOF,
LESSOR SHALL HAVE RECEIVED THE STIPULATED LOSS VALUE WITH RESPECT TO ANY SUCH
ITEM OF EQUIPMENT.


 


4.                                       PERSONAL PROPERTY; TITLE AND LIENS.


 


(A)                                  LESSEE COVENANTS AND AGREES THAT THE
EQUIPMENT IS, AND SHALL AT ALL TIMES BE AND REMAIN, PERSONAL OR MOVABLE PROPERTY
AND NOT FIXTURES.  IF REQUESTED BY LESSOR, LESSEE SHALL OBTAIN PRIOR TO DELIVERY
OF ANY ITEM OF EQUIPMENT OR AT ANY OTHER TIME REASONABLY REQUESTED BY LESSOR, A
CERTIFICATE IN FORM SATISFACTORY TO LESSOR FROM ALL PARTIES WITH A REAL PROPERTY
INTEREST IN THE PREMISES WHERE THE EQUIPMENT MAY BE LOCATED WAIVING ANY LIEN OR
CLAIM WITH RESPECT TO THE EQUIPMENT.


 


(B)                                 DURING THE TERM OF THIS LEASE AGREEMENT AND
UNTIL AND UNLESS LESSEE ACQUIRES SUCH EQUIPMENT PURSUANT TO THE TERMS OF THIS
LEASE AGREEMENT, LESSOR SHALL BE AND REMAIN THE OWNER OF AND RETAIN TITLE TO
SUCH EQUIPMENT. IN FURTHERANCE THEREOF, TO THE EXTENT THAT THIS LEASE AGREEMENT
IS NOT DEEMED TO BE A “TRUE LEASE” AND INSTEAD SHALL CONSTITUTE A “LEASE
INTENDED AS SECURITY” UNDER APPLICABLE LAW, IN ORDER TO SECURE THE PROMPT
PAYMENT AND PERFORMANCE AS AND WHEN DUE OF ALL OF LESSEE’S OBLIGATIONS UNDER
EACH RENTAL SCHEDULE AND ALL OTHER INDEBTEDNESS OF LESSEE TO LESSOR, WHETHER NOW
EXISTING OR HEREAFTER ARISING, LESSEE HEREBY GRANTS TO LESSOR A FIRST PRIORITY
SECURITY INTEREST IN THE EQUIPMENT LEASED HEREUNDER TOGETHER WITH ALL PROCEEDS
(CASH AND NON-CASH) THEREOF, INCLUDING THE PROCEEDS OF ALL INSURANCE POLICIES ON
THE EQUIPMENT, AND ALL BOOKS, RECORDS, DISKS, AND RELATED DATA PROCESSING
SOFTWARE RELATED THERETO.  LESSEE AGREES THAT, WITH RESPECT TO THE EQUIPMENT,
LESSOR SHALL HAVE ALL OF THE RIGHTS AND REMEDIES OF A FIRST PRIORITY SECURED
PARTY UNDER THE UCC.  LESSOR SHALL BE ENTITLED TO FILE A UCC-1 FINANCING
STATEMENT IN THE FORM OF SCHEDULE C ATTACHED HERETO IN CONNECTION WITH
PERFECTING THE SECURITY INTEREST GRANTED BY LESSEE TO LESSOR.


 


(C)                                  LESSEE SHALL NOT DIRECTLY OR INDIRECTLY
CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN ON OR WITH RESPECT TO ANY OF
THE EQUIPMENT, TITLE THERETO OR ANY INTEREST THEREIN, EXCEPT PERMITTED LIENS AND
LESSOR’S LIENS.  LESSEE SHALL NOTIFY LESSOR WITHIN THIRTY (30) DAYS IN WRITING
UPON RECEIPT OF NOTICE OF ANY LIEN AFFECTING THE EQUIPMENT IN WHOLE OR IN PART,
AND SHALL, AT ITS OWN COST AND EXPENSE, DEFEND LESSOR’S TITLE THEREIN AGAINST
ALL PERSONS HOLDING OR CLAIMING


 


7

--------------------------------------------------------------------------------



 


TO HOLD SUCH A LIEN ON THE EQUIPMENT; AND ANY LOSSES, EXPENSES OR COSTS SUFFERED
BY LESSOR AS A RESULT THEREOF SHALL BE COVERED BY LESSEE’S INDEMNITY IN SECTION
18 HEREOF.


 


(D)                                 TO THE EXTENT PERMITTED BY LAW OR BY
CONTRACT, LESSEE SHALL, AND DOES HEREBY, TRANSFER AND ASSIGN TO LESSOR ALL
INTELLECTUAL PROPERTY RIGHTS TO ANY SOFTWARE THAT MAY BE ACQUIRED BY LESSEE
DURING THE TERM, ALL AT LESSEE’S SOLE COST AND EXPENSE.


 


(E)                                  AT ALL TIMES, AND AT ITS SOLE COST AND
EXPENSE, LESSEE SHALL CAUSE APPROPRIATE FINANCING STATEMENTS AND CONTINUATION
STATEMENTS TO BE RECORDED AND FILED AND TO BE KEPT RECORDED AND FILED IN SUCH
MANNER AND IN SUCH PLACES, SHALL PAY ALL SUCH RECORDING, FILING OR OTHER TAXES,
FEES AND OTHER CHARGES, AND SHALL COMPLY WITH ALL SUCH STATUTES AND REGULATIONS,
AS MAY BE REQUIRED BY APPLICABLE LAW IN ORDER TO ESTABLISH, PRESERVE, PERFECT
AND PROTECT THE TITLE AND INTERESTS OF LESSOR IN THE EQUIPMENT AND THE RIGHTS OF
LESSOR THEREUNDER.  LESSOR MAY RECORD OR FILE AS SUCH A FINANCING STATEMENT OR
STATEMENTS, A CARBON, PHOTOGRAPHIC OR OTHER REPRODUCTION OF THIS LEASE
AGREEMENT.  LESSEE HEREBY APPOINTS LESSOR ITS TRUE AND LAWFUL ATTORNEY-IN-FACT
WITH FULL POWER OF SUBSTITUTION, IN ITS NAME OR IN THE NAME OF LESSEE OR
OTHERWISE, FOR THE SOLE BENEFIT OF LESSOR BUT AT THE SOLE EXPENSE OF LESSEE TO
SIGN AND FILE OR RECORD ANY FINANCING STATEMENT OR OTHER DOCUMENT IN ORDER TO
PERFECT OR PROTECT LESSOR’S RIGHTS AND INTERESTS IN THE EQUIPMENT.


 


(F)                                    AT ALL TIMES, AND AT ITS SOLE COST AND
EXPENSE, LESSEE SHALL CAUSE APPLICABLE FEDERAL, STATE AND OTHER RIGHT-TO-KNOW
REPORTS, MANIFESTS AND NOTICES OF RELEASES OR THREATS OF RELEASE TO BE RECORDED
AND FILED AND TO BE KEPT RECORDED AND FILED IN SUCH MANNER AND IN SUCH PLACES,
SHALL PAY ALL SUCH RECORDING, FILING OR OTHER IMPOSITIONS, AND SHALL COMPLY WITH
ALL SUCH LAWS, AS MAY BE REQUIRED BY APPLICABLE LAW.  UPON REQUEST, LESSEE SHALL
PERMIT LESSOR OR ITS AGENT TO INSPECT SAID REPORTS, MANIFESTS AND NOTICES AT ALL
REASONABLE TIMES DURING NORMAL BUSINESS HOURS OF LESSEE.


 


5.                                       INSTALLATION, DEINSTALLATION,
MAINTENANCE, REPAIR AND INSPECTIONS.  AT ALL TIMES DURING THE TERM OF THIS LEASE
AGREEMENT, LESSEE SHALL BE SOLELY RESPONSIBLE, AT ITS OWN EXPENSE, FOR THE
DELIVERY, INSTALLATION, MAINTENANCE, REPAIR, USE, POSSESSION, OPERATION,
STORAGE, DEINSTALLATION, DECONTAMINATION, DRAYAGE, TRANSPORT AND DISPOSAL OF THE
EQUIPMENT BY A PARTY REASONABLY ACCEPTABLE TO LESSOR, AND SHALL KEEP THE
EQUIPMENT IN GOOD REPAIR, CONDITION AND WORKING ORDER, AND SHALL FURNISH ANY AND
ALL PARTS, MECHANISMS AND DEVICES REQUIRED TO KEEP THE EQUIPMENT IN GOOD REPAIR,
CONDITION AND WORKING ORDER, REASONABLE WEAR AND TEAR EXCEPTED, ALL AT THE
EXPENSE OF LESSEE.  LESSEE SHALL NOT MAKE OR SUFFER TO BE MADE ALTERATIONS TO
THE EQUIPMENT WHICH MATERIALLY REDUCE ITS VALUE.  ALL PARTS FURNISHED AND ALL
ADDITIONS MADE TO THE EQUIPMENT SHALL IMMEDIATELY UPON THE INSTALLATION THEREOF
BE DEEMED PART OF THE EQUIPMENT AND BECOME THE PROPERTY OF LESSOR SUBJECT TO THE
TERMS OF THIS LEASE AGREEMENT, UNLESS ANY OF THE FOREGOING CAN BE SEVERED FROM
THE EQUIPMENT WITHOUT MATERIALLY DECREASING ITS VALUE.  AT ALL TIMES DURING THE
TERM OF THIS LEASE AGREEMENT, LESSEE SHALL MAINTAIN AT ITS OWN COST AND EXPENSE
IN EFFECT A COMPREHENSIVE MAINTENANCE AND SERVICING AGREEMENT WITH RESPECT TO
EACH ITEM OF THE EQUIPMENT WITH THE SUPPLIER OR SUCH OTHER PARTY AS MAY BE
ACCEPTABLE TO LESSOR.  UPON REQUEST AND SUBJECT TO SUCH PERSON’S COMPLIANCE WITH
ANY CLEAN ROOM OR OTHER SPECIAL PROCEDURES GENERALLY APPLICABLE TO THE
EQUIPMENT, LESSEE SHALL PERMIT LESSOR OR ITS AGENT TO INSPECT THE EQUIPMENT AT
ALL REASONABLE TIMES DURING NORMAL BUSINESS HOURS OF LESSEE AND TO INSPECT ANY
DOCUMENTS AND RECORDS, INCLUDING MAINTENANCE RECORDS, RELATING TO THE EQUIPMENT
AND MAKE ABSTRACTS OR COPIES THEREOF.


 


8

--------------------------------------------------------------------------------



 


6.                                       USE.  LESSEE SHALL USE THE EQUIPMENT IN
A CAREFUL AND PROPER MANNER AND SHALL COMPLY WITH AND CONFORM TO ALL APPLICABLE
LAWS, INSURANCE REQUIREMENTS AND THE OPERATING AND MAINTENANCE INSTRUCTIONS OF
THE SUPPLIER.


 


7.                                       QUIET ENJOYMENT.  SO LONG AS NO EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING HEREUNDER AND SUBJECT TO SECTION 6
HEREOF, LESSOR WARRANTS PEACEFUL AND QUIET USE AND ENJOYMENT OF THE EQUIPMENT BY
LESSEE AGAINST ACTS OF LESSOR, ANY TRANSFEREE OR ANY PERSON CLAIMING THROUGH OR
UNDER OR ACTING ON BEHALF OF ANY TRANSFEREE.


 


8.                                       ACCEPTANCE, WARRANTIES, LIMITATION OF
LIABILITY.


 


(A)                                  LESSEE HEREBY ACKNOWLEDGES AND AGREES
THAT:  THE EQUIPMENT, AND THE RIGHTS, TITLE AND INTEREST BEING CONVEYED HEREIN
WITH RESPECT THERETO, ARE BEING CONVEYED AND DELIVERED TO LESSEE “AS IS” AND
“WHERE IS” WITHOUT ANY RECOURSE TO LESSOR AND LESSOR HAS NOT MADE, AND HEREBY
DISCLAIMS, LIABILITY FOR, AND LESSEE HEREBY WAIVES ALL RIGHTS AGAINST LESSOR
RELATING TO, ANY AND ALL WARRANTIES, GUARANTIES, REPRESENTATIONS OR OBLIGATIONS
OF ANY KIND WITH RESPECT THERETO, EITHER EXPRESS OR IMPLIED OR ARISING BY
APPLICABLE LAW OR OTHERWISE, INCLUDING (A) ANY EXPRESS OR IMPLIED WARRANTIES,
GUARANTIES, REPRESENTATIONS OR OBLIGATIONS OF, ARISING FROM OR IN (1)
MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE, (2) COURSE OF
PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE, (3) QUALITY OF WORKMANSHIP OR
THE PROVISIONS OF ANY SUPPLY CONTRACT WITH SUPPLIER OR (4) TORT (WHETHER OR NOT
ARISING FROM THE ACTUAL, IMPLIED OR IMPUTED NEGLIGENCE OF LESSOR OR STRICT
LIABILITY) OR UNDER THE UCC OR OTHER APPLICABLE LAW WITH RESPECT TO THE
EQUIPMENT, INCLUDING TITLE THERETO (INCLUDING ANY WARRANTY OF GOOD OR MARKETABLE
TITLE OR FREEDOM FROM LIENS), FREEDOM FROM TRADEMARK, PATENT OR COPYRIGHT
INFRINGEMENT, LATENT DEFECTS (WHETHER OR NOT DISCOVERABLE), CONDITION,
MANUFACTURE, DESIGN, SERVICING OR COMPLIANCE WITH APPLICABLE LAW AND (B) ALL
OBLIGATIONS, LIABILITY, RIGHTS AND REMEDIES, HOWSOEVER ARISING UNDER ANY
APPLICABLE LAW WITH RESPECT TO THE MATTERS WAIVED AND DISCLAIMED, INCLUDING FOR
LOSS OF USE, REVENUE OR PROFIT WITH RESPECT TO THE EQUIPMENT, OR ANY LIABILITY
OF LESSEE OR LESSOR TO ANY THIRD PARTY, OR ANY OTHER DIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES; ALL SUCH RISKS, AS BETWEEN LESSOR AND LESSEE, ARE TO BE
BORNE BY LESSEE; LESSEE ACKNOWLEDGES AND AGREES THAT THE EQUIPMENT HAS BEEN
SELECTED BY LESSEE ON THE BASIS OF ITS OWN JUDGMENT, AND LESSEE HAS NOT ASKED
FOR, BEEN GIVEN OR RELIED UPON THE SKILL OR OPINION OF, OR ANY STATEMENTS,
REPRESENTATIONS, GUARANTIES OR WARRANTIES BY, LESSOR OR ITS AGENTS OR
REPRESENTATIVES IN RELATION THERETO.  LESSEE UNDERSTANDS AND ACKNOWLEDGES THAT
LESSOR IS NOT IN THE BUSINESS OF OPERATING, TRANSPORTING, DISPOSING,
MANUFACTURING, ASSEMBLING OR SUPPLYING EQUIPMENT OR OTHERWISE IN THE BUSINESS OF
BEING A VENDOR BUT IS INSTEAD SOLELY PROVIDING FINANCIAL ACCOMMODATIONS,
INCLUDING LEASE FINANCING.  THE EQUIPMENT IS NOT TO BE USED, AND IS NOT BEING
ACQUIRED HEREBY, FOR USE IN ANY RESPECT FOR LESSEE’S OR ANY OTHER PERSON’S
PERSONAL OR FAMILY PURPOSES AND, AS SUCH, THE EQUIPMENT DOES NOT CONSTITUTE
“CONSUMER GOODS” AS SUCH TERM IS DEFINED UNDER APPLICABLE LAW.


 


9

--------------------------------------------------------------------------------



 


LESSOR’S AGREEMENT TO ENTER INTO THIS LEASE AGREEMENT IS IN RELIANCE UPON THE
FREEDOM FROM LIABILITY OR RESPONSIBILITY FOR THE MATTERS WAIVED AND DISCLAIMED
HEREIN.  THE PROVISIONS OF THIS SECTION 8 HAVE BEEN NEGOTIATED BY LESSOR AND
LESSEE AND, EXCEPT FOR ANY EXPRESS WARRANTIES MADE BY LESSOR IN THIS LEASE
AGREEMENT, ARE INTENDED TO CONSTITUTE A COMPLETE EXCLUSION AND NEGATION OF ANY
REPRESENTATIONS, GUARANTIES, OBLIGATIONS OR WARRANTIES OR LESSOR, EXPRESS OR
IMPLIED, WITH RESPECT TO THE EQUIPMENT AND THE RIGHTS, TITLE AND INTEREST BEING
CONVEYED HEREIN WITH RESPECT THERETO THAT MAY ARISE PURSUANT TO ANY APPLICABLE
LAW NOW OR HEREAFTER IN EFFECT.


 


(B)                                 LESSOR AND LESSEE AGREE THAT, PROVIDED THAT
NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING HEREUNDER,
LESSOR:  (I) SHALL COOPERATE FULLY WITH LESSEE WITH RESPECT TO THE RESOLUTION OF
ANY CLAIMS BY LESSEE AGAINST ANY SUPPLIER WITH RESPECT TO AN ITEM OF EQUIPMENT,
IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS AT LESSEE’S EXPENSE, (II) SUBJECT
TO THE INITIAL PROVISO OF THIS SENTENCE, HEREBY LICENSES TO LESSEE, FOR AND
DURING THE TERM OF THIS LEASE AGREEMENT, ANY APPLICABLE WARRANTIES, INDEMNITIES
OR OTHER RIGHTS UNDER ANY SUPPLY CONTRACTS (EXCLUDING ANY REFUNDS OR OTHER
SIMILAR PAYMENTS REFLECTING A DECREASE IN THE VALUE OF ANY SUCH EQUIPMENT, WHICH
AMOUNT SHALL BE RECEIVED BY AND PAID TO LESSOR, AND APPLIED BY LESSOR TO REDUCE
LESSEE’S OBLIGATIONS TO PAY RENT FOR SUCH EQUIPMENT), AND (III) HEREBY
AUTHORIZES LESSEE TO OBTAIN ALL SERVICES, WARRANTIES OR AMOUNTS FROM THE
SUPPLIER OF SUCH EQUIPMENT TO BE USED TO REPAIR SUCH EQUIPMENT (AND SUCH AMOUNTS
SHALL BE USED BY LESSEE TO REPAIR SUCH EQUIPMENT).  LESSEE UNDERSTANDS,
ACKNOWLEDGES AND AGREES THAT NEITHER SUPPLIER NOR ITS SALESMEN OR AGENTS IS AN
AGENT OF LESSOR OR AUTHORIZED TO WAIVE, ALTER OR ADD TO ANY PROVISION OF THIS
LEASE AGREEMENT.


 


9.                                       REPRESENTATIONS AND WARRANTIES.  LESSEE
REPRESENTS AND WARRANTS FOR THE BENEFIT OF LESSOR AS OF THE DATE OF ACCEPTANCE
OF ANY ITEM OF EQUIPMENT FOR LEASE UNDER THIS LEASE AGREEMENT:


 


(A)                                  LESSEE IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF NEVADA AND IS DULY
QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN THE JURISDICTION(S) WHERE
THE EQUIPMENT SHALL BE LOCATED AND HAS ADEQUATE CORPORATE POWER AND AUTHORITY TO
ENTER INTO AND PERFORM THE LEASE DOCUMENTS.


 


(B)                                 EACH OF THE LEASE DOCUMENTS HAS BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED BY LESSEE AND CONSTITUTES A VALID, LEGAL AND
BINDING AGREEMENT OF LESSEE ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


(C)                                  THE ENTERING INTO AND PERFORMANCE OF EACH
OF THE LEASE DOCUMENTS BY LESSEE SHALL NOT VIOLATE ANY APPLICABLE LAW OR ANY
PROVISION OF LESSEE’S CHARTER OR BYLAWS OR RESULT IN ANY BREACH OF, OR
CONSTITUTE A DEFAULT UNDER, OR RESULT IN THE CREATION OF ANY LIEN UPON ANY
ASSETS OF LESSEE LEASED HEREUNDER OR ON THE EQUIPMENT PURSUANT TO ANY INSTRUMENT
OR APPLICABLE LAW TO WHICH LESSEE IS A PARTY OR BY WHICH IT OR ITS ASSETS MAY BE
BOUND.


 


(D)                                 THERE ARE NO PENDING OR THREATENED ACTIONS
OR PROCEEDINGS TO WHICH LESSEE IS A PARTY, OR OTHERWISE AFFECTING LESSEE OR THE
EQUIPMENT, BEFORE ANY GOVERNMENT AUTHORITY, WHICH IF DETERMINED AGAINST LESSEE,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, WOULD ADVERSELY


 


10

--------------------------------------------------------------------------------



 


AFFECT THE FINANCIAL CONDITION OF LESSEE, OR THE ABILITY OF LESSEE TO PERFORM
ITS OBLIGATIONS UNDER, OR COMPLY WITH THE TERMS OF, THE LEASE DOCUMENTS.


 


(E)                                  LESSEE IS NOT IN DEFAULT UNDER ANY
OBLIGATION FOR THE PAYMENT OF BORROWED MONEY, FOR THE DEFERRED PURCHASE PRICE OF
PROPERTY OR FOR THE PAYMENT OF ANY RENT UNDER ANY LEASE AGREEMENT WHICH, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, WOULD ADVERSELY AFFECT THE FINANCIAL CONDITION
OF LESSEE, OR THE ABILITY OF LESSEE TO PERFORM ITS OBLIGATIONS UNDER, OR COMPLY
WITH THE TERMS OF, THE LEASE DOCUMENTS.


 


(F)                                    NO CONSENT, APPROVAL OR OTHER
AUTHORIZATION OF OR BY ANY GOVERNMENTAL AUTHORITY IS REQUIRED IN CONNECTION WITH
THE EXECUTION, DELIVERY OR PERFORMANCE BY LESSEE OF, OR THE CONSUMMATION BY
LESSEE OF THE TRANSACTIONS CONTEMPLATED BY, THE LEASE DOCUMENTS.


 


(G)                                 WITH RESPECT TO THE EQUIPMENT, UNDER THE
APPLICABLE LAW OF THE STATE(S) IN WHICH SUCH EQUIPMENT IS TO BE LOCATED, SUCH
EQUIPMENT CONSISTS SOLELY OF PERSONAL PROPERTY AND NOT FIXTURES.


 


(H)                                 THE FINANCIAL STATEMENTS OF LESSEE THAT HAVE
BEEN PROVIDED TO LESSOR HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP, AND FAIRLY
PRESENT LESSEE’S FINANCIAL CONDITION AND THE RESULTS OF ITS OPERATIONS AS OF THE
DATE OF AND FOR THE PERIOD COVERED BY SUCH STATEMENTS.


 


(I)                                     THE ADDRESS OF LESSEE AS SET FORTH ON
THE SIGNATURE PAGE HEREOF IS THE CHIEF PLACE OF BUSINESS AND CHIEF EXECUTIVE
OFFICE OF LESSEE; AND LESSEE DOES NOT CONDUCT BUSINESS UNDER ANY TRADE, ASSUMED
OR FICTITIOUS NAME.  LESSEE IS A CORPORATION FORMED UNDER THE LAWS OF THE STATE
OF NEVADA.


 


(J)                                     WITH RESPECT TO THE EQUIPMENT, NO
FILING, RECORDATION OR REGISTRATION OF ANY DOCUMENT OR INSTRUMENT, INCLUDING ANY
FINANCING STATEMENT, WAS OR IS NECESSARY IN ORDER TO CAUSE LESSOR TO HAVE GOOD,
VALID AND ENFORCEABLE TITLE AND/OR A FIRST PRIORITY SECURITY INTEREST WITH
RESPECT THERETO.


 


(K)                                  LESSEE HAS FILED ALL TAX RETURNS WHICH ARE
REQUIRED TO BE FILED, AND, IF APPLICABLE, LESSEE HAS PAID, OR MADE ADEQUATE
PROVISION FOR THE PAYMENT OF, ALL TAXES WHICH HAVE OR MAY BECOME DUE PURSUANT TO
SAID RETURNS, AS A RESULT OF ANY MATTERS RAISED BY AUDITS OR FOR OTHER CAUSES
KNOWN TO LESSEE.  LESSEE KNOWS OF NO BASIS FOR ANY MATERIAL ADDITIONAL
ASSESSMENTS WITH RESPECT TO ANY FISCAL YEAR SUBJECT TO AUDIT FOR WHICH ADEQUATE
RESERVES HAVE NOT BEEN ESTABLISHED.


 


(L)                                     LESSEE HAS OBTAINED ALL PERMITS
NECESSARY TO POSSESS AND USE THE EQUIPMENT IN COMPLIANCE WITH AND AS
CONTEMPLATED BY THIS LEASE AGREEMENT.


 


(M)                               IF REQUESTED BY LESSOR, LESSEE SHALL PROVIDE
TO LESSOR FROM TIME TO TIME AN OPINION OF COUNSEL AND OTHER SUPPORTING DOCUMENTS
TO THE FOREGOING EFFECT AND WITH RESPECT TO SUCH OTHER LEGAL MATTERS AS LESSOR
MAY REASONABLY REQUEST AND AS RELATED TO THE PURPOSES OF THIS LEASE AGREEMENT.


 


(N)                                 LESSEE IS THE SOLE “OPERATOR” AND LESSOR IS
NOT AN “OPERATOR”, AS THAT TERM MAY BE DEFINED OR USED BY APPLICABLE LAW, OF THE
EQUIPMENT.


 


11

--------------------------------------------------------------------------------



 


(O)                                 THE EQUIPMENT IS AND WILL AT ALL TIMES BE
LOCATED AT THE LUSK FACILITY.

 


(P)                                 LESSEE POSSESSES ALL RIGHTS TO THE SOFTWARE
THAT ARE REQUIRED FOR THE OPERATION AND USE OF THE EQUIPMENT AND SUCH RIGHTS
EXTEND THROUGH THE TERM EXPIRATION DATE.

 


10.                                 COVENANTS OF LESSEE.  LESSEE COVENANTS AND
AGREES AS FOLLOWS:

 


(A)                                  LESSEE SHALL FURNISH LESSOR (I) WITHIN ONE
HUNDRED FIVE (105) DAYS AFTER THE END OF EACH FISCAL YEAR OF LESSEE, A BALANCE
SHEET OF LESSEE AS AT THE END OF SUCH YEAR, AND THE RELATED STATEMENTS OF INCOME
AND RETAINED EARNINGS AND CASH FLOWS OF LESSEE FOR SUCH FISCAL YEAR, PREPARED IN
ACCORDANCE WITH GAAP, ALL IN REASONABLE DETAIL AND CERTIFIED BY INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED STANDING SELECTED BY LESSEE; (II)
WITHIN FORTY FIVE (45) DAYS AFTER THE END OF EACH QUARTER OF LESSEE’S FISCAL
YEAR A BALANCE SHEET OF LESSEE AS AT THE END OF SUCH QUARTER, AND THE RELATED
STATEMENT OF INCOME AND RETAINED EARNINGS AND CASH FLOWS OF LESSEE FOR SUCH
QUARTER, PREPARED IN ACCORDANCE WITH GAAP.  LESSEE MAY DISCHARGE ITS OBLIGATIONS
UNDER THIS SECTION 10(A) BY FURNISHING TO LESSOR WITHIN TEN (10) DAYS AFTER THE
DATE ON WHICH THEY ARE FILED, ALL REGULAR PERIODIC REPORTS, FORMS AND OTHER
FILINGS REQUIRED TO BE MADE BY LESSEE TO THE SECURITIES AND EXCHANGE COMMISSION.

 


(B)                                 LESSEE SHALL EXECUTE AND DELIVER TO LESSOR
OR LESSOR’S DESIGNEE UPON LESSOR’S REQUEST SUCH FURTHER AND ADDITIONAL
DOCUMENTS, INSTRUMENTS AND ASSURANCES AS LESSOR DEEMS REASONABLY NECESSARY (A)
TO ACKNOWLEDGE AND CONFIRM, FOR THE BENEFIT OF LESSOR OR ANY TRANSFEREE, ALL OF
THE TERMS AND CONDITIONS OF ALL OR ANY PART OF THIS LEASE AGREEMENT AND LESSOR’S
OR TRANSFEREE’S RIGHTS WITH RESPECT THERETO, AND LESSEE’S COMPLIANCE WITH ALL OF
THE TERMS AND PROVISIONS THEREOF, AND (B) LESSEE SHALL PROMPTLY EXECUTE AND
DELIVER TO LESSOR SUCH FURTHER DOCUMENTS AND TAKE SUCH FURTHER ACTION AS LESSOR
OR TRANSFEREE MAY REQUIRE IN ORDER TO MORE EFFECTIVELY CARRY OUT THE INTENT AND
PURPOSE OF THIS LEASE AGREEMENT.

 


(C)                                  LESSEE SHALL PROVIDE WRITTEN NOTICE TO
LESSOR:  (I) THIRTY (30) DAYS PRIOR TO ANY CHANGE IN THE NAME, ADDRESS, OR STATE
OF INCORPORATION OF LESSEE; (II) PROMPTLY UPON THE OCCURRENCE OF ANY DEFAULT OR
EVENT OF DEFAULT; (III) OF THE COMMENCEMENT OF PROCEEDINGS UNDER FEDERAL
BANKRUPTCY LAWS OR ANY OTHER INSOLVENCY LAWS (AS NOW OR HEREAFTER IN EFFECT)
INVOLVING LESSEE OR ANY PERSON (OTHER THAN LESSOR) HOLDING AN INTEREST IN THE
EQUIPMENT; (IV) PROMPTLY UPON LESSEE BECOMING AWARE OF (1) ANY ALLEGED MATERIAL
VIOLATION OF APPLICABLE LAW, OR (2) ANY THREATENED OR ACTUAL SUSPENSION,
REVOCATION OR RESCISSION OF ANY PERMIT NECESSARY FOR LESSEE TO BE IN COMPLIANCE
WITH THE TERMS HEREOF; OR (3) ANY PENDING OR THREATENED CLAIM AFFECTING THE
EQUIPMENT, IN WHOLE OR IN PART, OR LESSEE’S ABILITY TO MEET ITS OBLIGATIONS
HEREUNDER; AND IN EACH CASE SHALL PROCEED TO REMEDY SUCH SITUATION AND KEEP
LESSOR INFORMED OF ALL SUCH ACTION TAKEN BY LESSEE TO SO DO; (V) PROMPTLY UPON
RECEIPT OF THE SAME, COPIES OF ALL NOTICES, CERTIFICATES, DOCUMENTS AND
INSTRUMENTS RECEIVED BY LESSEE WHICH MATERIALLY AFFECT THE EQUIPMENT OR THE
SOFTWARE; (VI) PROMPTLY AFTER ANY OF THE EQUIPMENT BECOMES LOST, STOLEN,
DESTROYED, MATERIALLY DAMAGED OR WORN OUT; (VII) PROMPTLY AFTER THE TERMINATION
OF ANY LICENSE OR RIGHT TO USE THE SOFTWARE; AND (VIII) THIRTY (30) DAYS PRIOR
TO ANY RELOCATION OF ANY ITEM OF EQUIPMENT FROM THE LUSK FACILITY.

 

12

--------------------------------------------------------------------------------


 


(D)                                 LESSEE SHALL NOT ATTACH OR INCORPORATE THE
EQUIPMENT TO OR IN ANY OTHER ITEM OF EQUIPMENT OR ANY REALTY IN SUCH A MANNER
THAT THE EQUIPMENT MAY BE DEEMED TO HAVE BECOME AN ACCESSION TO OR A PART OF
SUCH OTHER ITEM OF EQUIPMENT OR REALTY.

 


(E)                                  UPON LESSOR’S REQUEST, LESSEE SHALL CAUSE
EACH PRINCIPAL ITEM OF THE EQUIPMENT TO BE MARKED AT ALL TIMES, IN A PLAIN,
DISTINCT AND LEGIBLE MANNER, WITH THE NAME OF LESSOR AND ANY COLLATERAL
TRANSFEREE, INDICATING THEIR INTEREST THEREIN AND THE NAME OF LESSEE, INDICATING
THAT IT IS THE SOLE “OPERATOR”, AS THAT TERM MAY BE DEFINED BY APPLICABLE LAW.

 


(F)                                    LESSEE AGREES NOT TO CLAIM ANY TAX
BENEFITS WITH RESPECT TO ANY EQUIPMENT AND AGREES THAT IT WILL (I) REFRAIN FROM
WITHHOLDING, FROM PAYMENTS MADE BY LESSEE TO LESSOR OR ANY TRANSFEREE UNDER ANY
LEASE DOCUMENT, ANY FEDERAL INCOME TAX UNDER ANY SECTION OF THE CODE (INCLUDING,
WITHOUT LIMITATION, SECTION 1442) PROVIDED THAT LESSEE RECEIVES FROM ANY
TRANSFEREE THAT IS A FOREIGN CORPORATION (AND FROM LESSOR, IF LESSOR IS A
FOREIGN CORPORATION) THE STATEMENT DESCRIBED IN SECTION 881(C)(2)(B)(II) OF THE
CODE, AND (II) TIMELY FILE ALL REQUIRED INFORMATION AND OTHER RETURNS REQUIRED
UNDER FEDERAL INCOME TAX REGULATIONS IMPLEMENTING AND INTERPRETING SECTION
881(C) OF THE CODE.

 


11.                                 ASSIGNMENT AND TRANSFER.

 


(A)                                  WITHOUT THE PRIOR WRITTEN CONSENT OF
LESSOR, LESSEE SHALL NOT ASSIGN ANY OF ITS RIGHTS NOR DELEGATE ANY OF ITS
OBLIGATIONS HEREUNDER, SUBLEASE THE EQUIPMENT OR OTHERWISE PERMIT THE EQUIPMENT
TO BE OPERATED OR USED BY, OR TO COME INTO OR REMAIN IN THE POSSESSION OF, ANY
PERSON OTHER THAN LESSEE.  NO ASSIGNMENT OR SUBLEASE, WHETHER AUTHORIZED IN THIS
SECTION 11 OR IN VIOLATION OF THE TERMS HEREOF, SHALL RELIEVE LESSEE OF ITS
OBLIGATIONS HEREUNDER AND LESSEE SHALL REMAIN PRIMARILY LIABLE HEREUNDER.

 


(B)                                 LESSOR MAY TRANSFER ITS RIGHTS, OBLIGATIONS,
TITLE AND/OR INTEREST IN THE EQUIPMENT AND EACH OF THE LEASE DOCUMENTS TO ONE OR
MORE TRANSFEREES AS COLLATERAL SECURITY OR OTHERWISE.  LESSEE HEREBY
ACKNOWLEDGES AND AGREES THAT IN THE EVENT LESSOR OR SUCH OTHER TRANSFEREE HAS
TRANSFERRED ITS INTEREST HEREIN (I) NO TRANSFEREE(S) SHALL BE OBLIGATED TO
PERFORM ANY DUTY, COVENANT OR CONDITION REQUIRED TO BE PERFORMED BY LESSOR UNDER
THE TERMS OF THIS LEASE AGREEMENT AND LESSEE AGREES NOT TO HOLD OR ATTEMPT TO
HOLD SUCH TRANSFEREE LIABLE FOR ANY OF LESSOR’S OBLIGATIONS HEREUNDER, AND (II)
NO SUCH ASSIGNMENT SHALL RELIEVE LESSOR OF ITS OBLIGATIONS HEREUNDER UNLESS
SPECIFICALLY ASSUMED BY THE TRANSFEREE.

 


(C)                                  UPON WRITTEN NOTICE FROM LESSOR OF A
TRANSFER OF AN INTEREST HEREIN, LESSEE SHALL PROMPTLY RECORD SUCH TRANSFER IN
ITS BOOKS AND RECORDS, INCLUDING THE NAME(S) AND ADDRESS(ES) OF THE
TRANSFEREE(S) AND LESSEE AGREES TO DELIVER ALL CONSENTS, CERTIFICATES,
ESTOPPELS, OPINIONS OF COUNSEL AND OTHER DOCUMENTS LESSOR MAY REASONABLY REQUEST
IN CONNECTION WITH SUCH TRANSFER PRIOR TO THE SCHEDULED DATES THEREOF.  IF AND
TO THE EXTENT THAT LESSOR HAS ASSIGNED ANY OF ITS RIGHTS AND/OR OBLIGATIONS
HEREUNDER, FROM AND AFTER SUCH DATE, ALL REFERENCES HEREIN TO LESSOR SHALL MEAN
AND INCLUDE THE TRANSFEREE.

 


(D)                                 LESSEE HEREBY WAIVES AS AGAINST ANY SUCH
TRANSFEREE(S) OF LESSOR, ITS SUCCESSORS AND ASSIGNS, ANY CLAIM OR

 

13

--------------------------------------------------------------------------------


 


DEFENSE THAT LESSEE MAY NOW OR HEREAFTER HAVE AS AGAINST LESSOR, WHETHER FOR
BREACH OF THIS LEASE AGREEMENT, BREACH OF WARRANTY OR OTHERWISE.

 


12.                                 INSURANCE.  COMMENCING WITH THE COMMENCEMENT
DATE AND UNTIL THE EQUIPMENT HAS BEEN RETURNED TO, AND ACCEPTED BY, LESSOR IN
COMPLIANCE WITH THE TERMS OF THIS LEASE AGREEMENT, LESSEE SHALL PROCURE AND
MAINTAIN INSURANCE IN SUCH AMOUNTS AND UPON SUCH TERMS AND WITH SUCH COMPANIES
AS LESSOR AND ANY COLLATERAL TRANSFEREE MAY APPROVE, AT LESSEE’S EXPENSE,
PROVIDED THAT IN NO EVENT SHALL SUCH INSURANCE BE LESS THAN THE FOLLOWING
COVERAGES AND AMOUNTS: (A) WORKER’S COMPENSATION AND EMPLOYERS LIABILITY
INSURANCE, IN THE FULL STATUTORY AMOUNTS PROVIDED BY LAW; (B) COMPREHENSIVE
GENERAL LIABILITY INSURANCE INCLUDING PRODUCT/COMPLETED OPERATIONS AND
CONTRACTUAL LIABILITY COVERAGE, WITH MINIMUM LIMITS OF $1,000,000 EACH
OCCURRENCE, AND COMBINED SINGLE LIMIT BODY INJURY AND PROPERTY DAMAGE,
$1,000,000 AGGREGATE, WHERE APPLICABLE; AND (C) ALL RISK PHYSICAL DAMAGE
INSURANCE, INCLUDING EARTHQUAKE AND FLOOD, ON EACH ITEM OF EQUIPMENT, IN AN
AMOUNT NOT LESS THAN THE GREATER OF THE STIPULATED LOSS VALUE OF THE EQUIPMENT
OR (IF APPLICABLE) ITS FULL REPLACEMENT VALUE.  LESSOR AND ANY COLLATERAL
TRANSFEREE SHALL BE INCLUDED AS AN ADDITIONAL INSURED AND LOSS PAYEE AS ITS
INTEREST MAY APPEAR.  SUCH POLICIES SHALL BE ENDORSED TO PROVIDE THAT THE
COVERAGE AFFORDED TO LESSOR SHALL NOT BE RESCINDED, IMPAIRED OR INVALIDATED BY
ANY ACT OR NEGLECT OF LESSEE.  LESSEE AGREES TO WAIVE LESSEE’S RIGHT AND ITS
INSURANCE CARRIER’S RIGHTS OF SUBROGATION AGAINST LESSOR FOR ANY AND ALL LOSS OR
DAMAGE.  ALL POLICIES SHALL BE ENDORSED OR CONTAIN A CLAUSE REQUIRING THE
INSURER TO FURNISH LESSOR AND ANY COLLATERAL TRANSFEREE WITH AT LEAST THIRTY
(30) DAYS’ PRIOR WRITTEN NOTICE OF ANY MATERIAL CHANGE, CANCELLATION OR
NON-RENEWAL OF COVERAGE.  PRIOR TO THE COMMENCEMENT DATE, LESSEE SHALL FURNISH
LESSOR AND ANY COLLATERAL TRANSFEREE WITH A CERTIFICATE OF INSURANCE OR OTHER
EVIDENCE SATISFACTORY TO LESSOR AND ANY COLLATERAL TRANSFEREE THAT SUCH
INSURANCE COVERAGE IS IN EFFECT, TOGETHER WITH A COPY OF EACH SUCH POLICY, IF SO
REQUESTED BY LESSOR AND ANY COLLATERAL TRANSFEREE, PROVIDED, HOWEVER, THAT
LESSOR AND ANY COLLATERAL TRANSFEREE SHALL BE UNDER NO DUTY EITHER TO ASCERTAIN
THE EXISTENCE OF OR TO EXAMINE SUCH INSURANCE COVERAGE OR TO ADVISE LESSEE IN
THE EVENT SUCH INSURANCE COVERAGE SHOULD NOT COMPLY WITH THE REQUIREMENTS
HEREOF.  IN CASE OF FAILURE OF LESSEE TO PROCURE OR MAINTAIN INSURANCE, LESSOR
AND ANY COLLATERAL TRANSFEREE MAY AT ITS OPTION OBTAIN SUCH INSURANCE, THE COST
OF WHICH WILL BE PAID BY LESSEE.  LESSEE HEREBY IRREVOCABLY APPOINTS LESSOR AND
ANY COLLATERAL TRANSFEREE AS LESSEE’S ATTORNEY-TO-FACT TO FILE, SETTLE OR
ADJUST, AND RECEIVE PAYMENT OF CLAIMS UNDER ANY SUCH INSURANCE POLICY AND TO
ENDORSE LESSEE’S NAME ON ANY CHECKS, DRAFTS OR OTHER INSTRUMENTS ON PAYMENT OF
SUCH CLAIMS.  LESSEE FURTHER AGREES TO GIVE LESSOR AND ANY COLLATERAL TRANSFEREE
PROMPT NOTICE OF ANY DAMAGE TO OR LOSS OF, THE EQUIPMENT, OR ANY ITEM THEREOF.

 


13.                                 LOSS AND DAMAGE.  LESSEE HEREBY ASSUMES AND
SHALL BEAR THE ENTIRE RISK OF LOSS, DAMAGE, THEFT OR DESTRUCTION, PARTIAL OR
COMPLETE, WHETHER OR NOT INSURED AGAINST, OF THE EQUIPMENT FROM ANY AND EVERY
CAUSE WHATSOEVER FROM THE DATE OF DELIVERY OF THE EQUIPMENT TO LESSEE.  NO LOSS,
DAMAGE, THEFT OR DESTRUCTION OF THE EQUIPMENT OR ANY PART THEREOF SHALL RELIEVE
LESSEE OF ANY OBLIGATION UNDER THIS LEASE AGREEMENT, WHICH SHALL CONTINUE IN
FULL FORCE AND EFFECT.  IN THE EVENT THAT AN ITEM OF EQUIPMENT SHALL BECOME
SUBJECT TO A TOTAL LOSS, LESSEE SHALL INFORM LESSOR AND ANY COLLATERAL
TRANSFEREE IN WRITING IN REGARD THERETO WITHIN TEN (10) DAYS AFTER SUCH TOTAL
LOSS AND LESSEE SHALL PAY TO LESSOR, IN CASH, AN AMOUNT EQUAL TO THE STIPULATED
LOSS VALUE THEREOF NOT LATER THAN THIRTY (30) DAYS AFTER THE TOTAL LOSS;
PROVIDED, HOWEVER, THAT SUCH AMOUNT SHALL BE REDUCED IF AND TO THE EXTENT THAT
LESSOR OR ANY TRANSFEREE HAS RECEIVED PROCEEDS

 


14

--------------------------------------------------------------------------------


 


FROM THE INSURANCE REQUIRED TO BE MAINTAINED BY LESSEE PURSUANT TO SECTION 12
HEREOF AS A RESULT OF SUCH TOTAL LOSS, AND LESSOR AGREES THAT IF SUCH INSURANCE
PROCEEDS ARE PAID TO LESSOR AFTER LESSEE HAS PAID THE STIPULATED LOSS VALUE IN
FULL, LESSOR SHALL WITHIN TEN (10) DAYS THEREAFTER REIMBURSE TO LESSEE THE
PROCEEDS THEREOF, SUCH REIMBURSEMENT NOT TO EXCEED THE STIPULATED LOSS VALUE
AMOUNT PAID BY LESSEE RELATED TO SUCH TOTAL LOSS.  IN NO EVENT WILL THERE BY ANY
ABATEMENT OR OTHER ADJUSTMENT OF THE BASIC RENT OR ANY OTHER AMOUNT PAYABLE
HEREUNDER BY LESSEE BY REASON OF ANY TOTAL LOSS, NOTWITHSTANDING THAT LESSOR MAY
HAVE RECEIVED THE APPLICABLE STIPULATED LOSS VALUE IN WHOLE OR IN PART.

 


14.                                 TAXES AND FEES.

 


(A)                                  LESSEE SHALL FILE ANY NECESSARY REPORTS AND
RETURNS FOR, SHALL PAY PROMPTLY WHEN DUE, SHALL OTHERWISE BE LIABLE TO REIMBURSE
LESSOR FOR, AND AGREES TO INDEMNIFY AND HOLD LESSOR HARMLESS FROM, ALL
IMPOSITIONS.

 


(B)                                 IF ANY REPORT, RETURN OR PROPERTY LISTING
RELATING TO ANY IMPOSITION IS, BY LAW, REQUIRED TO BE FILED BY, ASSESSED OR
BILLED TO OR PAID BY, LESSOR, LESSEE SHALL DO ALL THINGS REQUIRED TO BE DONE BY
LESSOR (TO THE EXTENT PERMITTED BY LAW) IN CONNECTION THEREWITH AND IS HEREBY
AUTHORIZED BY LESSOR TO ACT ON BEHALF OF LESSOR IN ALL RESPECTS IN RELATION
THERETO, INCLUDING THE CONTEST OR PROTEST, IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS, OF THE VALIDITY OF ANY IMPOSITION, OR THE AMOUNT THEREOF; PROVIDED,
HOWEVER, THAT LESSOR HEREBY UNCONDITIONALLY RESERVES THE RIGHT TO REVOKE SUCH
AUTHORIZATION AND SUCH REVOCATION SHALL NOT AFFECT LESSEE’S INDEMNITY OR OTHER
OBLIGATIONS UNDER THIS LEASE AGREEMENT, INCLUDING, WITHOUT LIMITATION, THIS
SECTION 14 AND SECTION 18 HEREOF.  LESSOR AGREES FULLY TO COOPERATE WITH LESSEE
IN ANY SUCH CONTEST, AND LESSEE AGREES PROMPTLY TO INDEMNIFY LESSOR FOR ALL
REASONABLE EXPENSES INCURRED BY LESSOR IN THE COURSE OF SUCH COOPERATION.  AN
IMPOSITION OR CLAIM THEREFOR SHALL BE PAID BY LESSEE, SUBJECT TO REFUND
PROCEEDINGS, IF FAILURE TO PAY WOULD ADVERSELY AFFECT THE TITLE OR RIGHTS OF
LESSOR IN THE EQUIPMENT OR OTHERWISE HEREUNDER.  PROVIDED THAT NO DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED AND IS THEN CONTINUING, IF LESSOR OBTAINS A REFUND
OF ANY IMPOSITION THAT HAS BEEN PAID (BY LESSEE, OR BY LESSOR AND FOR WHICH
LESSOR HAS BEEN FULLY REIMBURSED BY LESSEE), LESSOR SHALL PROMPTLY PAY TO LESSEE
THE AMOUNT OF SUCH REFUND ACTUALLY RECEIVED NET OF ANY APPLICABLE TAXES.  LESSEE
SHALL CAUSE ALL BILLINGS OF SUCH CHARGES TO LESSOR TO BE MADE TO LESSOR IN CARE
OF LESSEE AND SHALL, IN PREPARING ANY REPORT OR RETURN REQUIRED BY LAW, SHOW THE
OWNERSHIP OF THE EQUIPMENT IN LESSOR, AND SHALL SEND A COPY OF ANY SUCH REPORT
OR RETURN TO LESSOR.  IF LESSEE FAILS TO PAY ANY SUCH CHARGES WHEN DUE, EXCEPT
ANY IMPOSITION BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS (AS
ABOVE PROVIDED) FOR A REASONABLE PERIOD OF TIME, LESSOR AT ITS OPTION MAY DO SO
PURSUANT TO SECTION 15, IN WHICH EVENT THE AMOUNT SO PAID SHALL BE PAYABLE BY
LESSEE AS SUPPLEMENTAL RENT AS PROVIDED IN SECTION 15.

 


(C)                                  THE PROVISIONS OF THIS SECTION 14 SHALL NOT
APPLY TO ANY IMPOSITIONS (I) THAT LESSEE IS CONTESTING IN GOOD FAITH, BY
APPROPRIATE PROCEEDINGS AND AS OTHERWISE PERMITTED PURSUANT TO THE PROVISIONS OF
THIS LEASE AGREEMENT UNTIL THE CONCLUSION OF SUCH CONTEST; EXCEPT THAT LESSEE’S
RIGHT TO CONTEST ANY IMPOSITION IS CONDITIONED UPON THE EXISTENCE OF SUCH
IMPOSITION DURING ANY SUCH CONTEST NOT CAUSING ANY MATERIAL DANGER, AS
DETERMINED BY LESSOR IN ITS REASONABLE DISCRETION, OF THE SALE, FORFEITURE OR
LOSS OF THE EQUIPMENT.

 

15

--------------------------------------------------------------------------------


 


15.                                 LESSEE’S FAILURE TO PAY TAXES, INSURANCE,
ETC.  SHOULD LESSEE FAIL TO PAY ANY IMPOSITION OR MAKE ANY INSURANCE OR OTHER
PAYMENT OR DO ANY ACT REQUIRED TO BE PERFORMED BY LESSEE AS HEREIN PROVIDED,
LESSOR SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION AND WITHOUT RELEASING LESSEE
FROM ANY OBLIGATION HEREUNDER, TO MAKE OR DO THE SAME, AND TO PAY, PURCHASE,
CONTEST OR COMPROMISE ANY IMPOSITION THAT IN THE JUDGMENT OF LESSOR AFFECTS THE
EQUIPMENT, AND, IN EXERCISING ANY SUCH RIGHTS, INCUR ANY LIABILITY AND EXPEND
WHATEVER AMOUNTS IN ITS REASONABLE DISCRETION LESSOR MAY DEEM NECESSARY
THEREFOR.  ALL SUMS SO INCURRED OR EXPENDED BY LESSOR (INCLUDING ANY PENALTY
INCURRED AS A RESULT OF LESSEE’S FAILURE TO PERFORM SUCH OBLIGATION OR MAKE SUCH
PAYMENT) SHALL BE DUE AND PAYABLE BY LESSEE UPON DEMAND THEREFOR AND SHALL BE
PAYABLE AS SUPPLEMENTAL RENT.

 


16.                                 DEFAULT AND REMEDIES.

 


(A)                                  THE OCCURRENCE OF ANY OF THE FOLLOWING
EVENTS SHALL CONSTITUTE AN EVENT OF DEFAULT HEREUNDER, AND SHALL PERMIT LESSOR
TO EXERCISE THE REMEDIES PROVIDED IN SECTION 16(B) BELOW, INCLUDING THE
TERMINATION OF LESSEE’S RIGHT TO POSSESSION OF THE EQUIPMENT:

 


(I)                                     LESSEE SHALL FAIL TO MAKE ANY PAYMENT OF
BASIC RENT WITHIN FIVE (5) DAYS OF THE DATE WHEN DUE OR SUPPLEMENTAL RENT WITHIN
TEN (10) DAYS OF THE DATE WHEN DUE; OR

 


(II)                                  LESSEE SHALL FAIL TO OBTAIN OR MAINTAIN
ANY INSURANCE REQUIRED UNDER THIS LEASE AGREEMENT OR A LIEN (OTHER THAN A
PERMITTED LIEN OR LESSOR’S LIEN) SHALL BE PLACED ON ANY EQUIPMENT; OR

 


(III)                               LESSEE SHALL FAIL TO PERFORM OR OBSERVE ANY
OTHER COVENANT, CONDITION OR AGREEMENT UNDER THIS LEASE AGREEMENT, AND SUCH
FAILURE SHALL CONTINUE FOR FIFTEEN (15) DAYS AFTER NOTICE THEREOF TO LESSEE; OR

 


(IV)                              THE REMOVAL OR OTHER RELOCATION OF ANY OF THE
EQUIPMENT FROM THE LUSK FACILITY; OR

 


(V)                                 ANY REPRESENTATION OR WARRANTY MADE BY
LESSEE HEREIN OR IN ANY CERTIFICATE, AGREEMENT, STATEMENT OR DOCUMENT HERETO OR
HEREAFTER FURNISHED TO LESSOR IN CONNECTION HEREWITH, INCLUDING WITHOUT
LIMITATION, ANY FINANCIAL INFORMATION DISCLOSED TO LESSOR, SHALL PROVE TO BE
FALSE OR INCORRECT IN ANY MATERIAL RESPECT; OR

 


(VI)                              THE COMMENCEMENT OF ANY BANKRUPTCY,
INSOLVENCY, ARRANGEMENT, REORGANIZATION, RECEIVERSHIP, LIQUIDATION OR OTHER
SIMILAR PROCEEDING BY OR AGAINST LESSEE OR ANY OF ITS PROPERTIES OR BUSINESSES,
OR THE APPOINTMENT OF A TRUSTEE, RECEIVER, LIQUIDATOR OR CUSTODIAN FOR LESSEE OR
ANY OF ITS PROPERTIES OF BUSINESS, WHICH APPOINTMENT SHALL REMAIN UNSTAYED FOR
FORTY-FIVE (45) DAYS, OR IF LESSEE SUFFERS THE ENTRY OF AN ORDER FOR RELIEF
UNDER TITLE 11 OF THE UNITED STATES CODE; OR THE MAKING BY LESSEE OF A GENERAL
ASSIGNMENT OR DEED OF TRUST FOR THE BENEFIT OF CREDITORS; OR

 


(VII)                           LESSEE SHALL FAIL TO PERFORM OR OBSERVE ANY OF
ITS OBLIGATIONS FOR THE BENEFIT OF LESSOR UNDER THE AGREEMENT RE RETAINED
EQUIPMENT OF EVEN DATE HEREWITH; OR

 

16

--------------------------------------------------------------------------------


 


(VIII)                        LESSEE SHALL TERMINATE ITS EXISTENCE BY MERGER,
CONSOLIDATION, SALE OF SUBSTANTIALLY ALL OF ITS ASSETS OR OTHERWISE; OR

 


(IX)                                AN EVENT OF DEFAULT SHALL OCCUR UNDER
LESSEE’S LEASE OF THE LUSK FACILITY; OR

 


(X)                                   LESSOR SHALL DETERMINE, IN ITS SOLE
DISCRETION AND IN GOOD FAITH, THAT THERE HAS BEEN A MATERIAL ADVERSE CHANGE IN
THE FINANCIAL CONDITION OF THE LESSEE SINCE THE DATE OF THIS LEASE AGREEMENT, OR
THAT LESSEE’S ABILITY TO MAKE ANY PAYMENT HEREUNDER PROMPTLY WHEN DUE OR
OTHERWISE COMPLY WITH THE TERMS OF THIS LEASE AGREEMENT OR ANY OTHER AGREEMENT
BETWEEN LESSOR AND LESSEE IS IMPAIRED.

 


(B)                                 UPON THE OCCURRENCE OF AN EVENT OF DEFAULT,
LESSOR MAY, IN ITS SOLE DISCRETION, EXERCISE ONE OR MORE OF THE FOLLOWING
REMEDIES WITH RESPECT TO ANY OR ALL OF THE EQUIPMENT:

 


(I)                                     CAUSE LESSEE TO PROMPTLY RETURN, AT
LESSEE’S EXPENSE, ANY OR ALL EQUIPMENT TO SUCH LOCATION AS LESSOR MAY DESIGNATE
ANYWHERE IN THE CONTINENTAL UNITED STATES IN ACCORDANCE WITH THE TERMS OF
SECTION 19 OF THIS LEASE AGREEMENT, OR LESSOR, AT ITS OPTION, MAY ENTER UPON THE
PREMISES WHERE THE EQUIPMENT IS LOCATED AND TAKE IMMEDIATE POSSESSION OF THE
SAME BY SUMMARY PROCEEDINGS OR OTHERWISE, ALL WITHOUT LIABILITY TO LESSOR FOR OR
BY REASON OF DAMAGE TO PROPERTY OR SUCH ENTRY OR TAKING POSSESSION EXCEPT FOR
LESSOR’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; (II) SELL ANY OR ALL EQUIPMENT
AT PUBLIC OR PRIVATE SALE OR OTHERWISE DISPOSE OF, HOLD, USE, OPERATE, LEASE TO
OTHERS OR KEEP IDLE THE EQUIPMENT, ALL AS LESSOR IN ITS SOLE DISCRETION MAY
DETERMINE AND ALL FREE AND CLEAR OF ANY RIGHTS OF LESSEE; (III) REMEDY SUCH
DEFAULT, INCLUDING MAKING REPAIRS OR MODIFICATIONS TO THE EQUIPMENT, FOR THE
ACCOUNT AND EXPENSE OF LESSEE, AND LESSEE AGREES PROMPTLY TO REIMBURSE LESSOR
FOR ALL OF LESSOR’S COSTS AND EXPENSES; (IV) BY WRITTEN NOTICE TO LESSEE,
TERMINATE THIS LEASE AGREEMENT, DECLARE IMMEDIATELY DUE AND PAYABLE AND RECOVER
FROM LESSEE, AS LIQUIDATED DAMAGES FOR LOSS OF LESSOR’S BARGAIN AND NOT AS A
PENALTY, AN AMOUNT EQUAL TO THE STIPULATED LOSS VALUE OF THE EQUIPMENT,
CALCULATED AS OF THE NEXT PRECEDING PAYMENT DATE; (V) IMMEDIATELY COLLECT ANY
AND ALL RENT AND OTHER AMOUNTS THEN DUE AND OWING TO LESSOR UNDER THIS LEASE
AGREEMENT, TOGETHER WITH THE OVERDUE FEE, IF APPLICABLE; AND (VI) EXERCISE ANY
OTHER RIGHT OR REMEDY WHICH MAY BE AVAILABLE TO LESSOR UNDER LAW, OR PROCEED BY
APPROPRIATE COURT ACTION TO ENFORCE THE TERMS HEREOF OR TO RECOVER DAMAGES FOR
THE BREACH HEREOF, INCLUDING REASONABLE ATTORNEYS’ FEES AND COURT COSTS. NOTICE
OF LESSOR’S INTENTION TO ACCELERATE, NOTICE OF ACCELERATION, NOTICE OF
NONPAYMENT, PRESENTMENT, PROTEST, NOTICE OF DISHONOR, OR ANY OTHER NOTICE
WHATSOEVER ARE HEREBY WAIVED BY LESSEE AND ANY ENDORSER, GUARANTOR, SURETY OR
OTHER PARTY LIABLE IN ANY CAPACITY FOR ANY OF LESSEE’S OBLIGATIONS UNDER OR IN
RESPECT OF THIS LEASE AGREEMENT.  NO REMEDY REFERRED TO IN THIS SECTION 16 SHALL
BE EXCLUSIVE, BUT EACH SHALL BE CUMULATIVE AND IN ADDITION TO ANY OTHER REMEDY
REFERRED TO ABOVE OR OTHERWISE AVAILABLE TO LESSOR AT LAW OR IN EQUITY. 
TERMINATION UNDER THIS SECTION 16 SHALL NOT AFFECT THE LESSEE’S DUTY TO PERFORM
LESSEE’S OBLIGATIONS HEREUNDER TO LESSOR IN FULL.

 

Lessee agrees to reimburse Lessor on demand for any and all costs and expenses
incurred by Lessor in enforcing its rights and remedies hereunder following the
occurrence of an Event of Default, including, without limitation, reasonable
attorneys’ fees, and the costs of repossession, storage, insuring, reletting,
selling and disposing of any and all Equipment.

 

17

--------------------------------------------------------------------------------


 

The exercise or pursuit by Lessor of any one or more of such remedies shall not
preclude the simultaneous or later exercise or pursuit by Lessor of any or all
such other remedies, and all remedies hereunder shall survive termination of
this Lease Agreement.  Lessee agrees that in connection with any disposition of
the Equipment, to the extent Lessor is required to give Lessee notice, fourteen
(14) days notice shall be deemed sufficient notice.  In the event Lessor takes
possession and disposes of the Equipment, the proceeds of any such disposition
shall be applied in the following order: (1) to Lessor’s costs, charges and
expenses incurred in taking, removing, holding, storing, insuring, maintaining,
repairing and selling, leasing or remarketing the Equipment; (2) to the extent
not previously paid by Lessee, to pay Lessor for any damages then remaining
unpaid hereunder; (3) to reimburse Lessee for any Stipulated Loss Value paid by
Lessee to Lessor hereunder; and (4) the balance, if any, shall be retained by
Lessor.

 


17.                                 TAX INDEMNITY.

 


(A)                                  THIS LEASE AGREEMENT HAS BEEN ENTERED INTO
ON THE BASIS AND ASSUMPTION THAT LESSOR (INCLUDING ANY TRANSFEREE) SHALL BE
ENTITLED TO THE DEDUCTIONS, CREDITS AND OTHER TAX BENEFITS (THE “TAX BENEFITS”)
AS ARE PROVIDED BY FEDERAL, STATE AND LOCAL LAW TO AN OWNER OF TANGIBLE PERSONAL
PROPERTY FOR FEDERAL INCOME TAX PURPOSES.

 


(B)                                 IF LESSOR (OR ANY TRANSFEREE) SHALL NOT HAVE
OR SHALL LOSE THE RIGHT TO CLAIM, OR IF THERE SHALL BE DISALLOWED OR RECAPTURED
WITH RESPECT TO LESSOR, ALL OR ANY PORTION OF THE TAX BENEFITS (IN EACH CASE, A
“TAX LOSS”), THEN WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE TO LESSEE BY
LESSOR THAT A TAX LOSS HAS OCCURRED, LESSEE SHALL PAY LESSOR AN AMOUNT WHICH,
AFTER DEDUCTION OF ALL TAXES (PLUS ANY ASSOCIATED INTEREST, PENALTIES AND
ADDITIONS TO TAX) REQUIRED TO BE PAID BY LESSOR WITH RESPECT TO THE RECEIPT OF
THE AMOUNT, WILL CAUSE LESSOR’S NET AFTER-TAX RETURN OVER THE TERM OF THIS LEASE
AGREEMENT IN RESPECT OF THE EQUIPMENT TO EQUAL THE NET AFTER-TAX RETURN THAT
WOULD HAVE BEEN AVAILABLE BUT FOR THE TAX LOSS; PROVIDED, HOWEVER, IN NO EVENT
SHALL LESSOR BE RESPONSIBLE FOR ANY TAX LOSS RESULTING FROM THE TERMINATION OF
THAT CERTAIN EQUIPMENT LEASE DATED AS OF MAY 29, 2001 BETWEEN LESSOR AND
ALLIANCE PHARMACEUTICAL CORP.

 


(C)                                  FOR PURPOSES OF THIS SECTION 17, A TAX LOSS
SHALL OCCUR UPON THE EARLIEST OF (I) THE HAPPENING OF ANY EVENT (SUCH AS A
DISPOSITION OR CHANGE IN USE OF ANY EQUIPMENT) WHICH MAY CAUSE A TAX LOSS, (II)
THE PAYMENT BY LESSOR TO THE INTERNAL REVENUE SERVICE OR OTHER TAX COLLECTION
AGENCY OF THE TAX INCREASE RESULTING FROM A TAX LOSS, OR (III) THE ADJUSTMENT OF
THE TAX RETURN OF LESSOR TO REFLECT A TAX LOSS.

 


(D)                                 FOR PURPOSES OF THIS SECTION 17, THE TERM
“LESSOR” SHALL INCLUDE ANY AFFILIATED GROUP (WITHIN THE MEANING OF SECTION 1504
OF THE CODE) OF WHICH LESSOR IS A MEMBER FOR ANY YEAR IN WHICH A CONSOLIDATED
INCOME TAX RETURN IS FILED FOR THE AFFILIATED GROUP.

 


(E)                                  ALL OF THE LESSOR’S RIGHTS AND PRIVILEGES
ARISING FROM THE INDEMNITIES CONTAINED IN THIS SECTION 17 SHALL SURVIVE THE
EXPIRATION OR EARLIER TERMINATION OF THIS LEASE AGREEMENT.

 


18.                                 INDEMNITY.

 


(A)                                  LESSEE AGREES TO INDEMNIFY, DEFEND, AND
HOLD HARMLESS, LESSOR, ANY TRANSFEREE AND THEIR RESPECTIVE OFFICERS, DIRECTORS,
PARTNERS, SHAREHOLDERS, AGENTS AND EMPLOYEES,

 

18

--------------------------------------------------------------------------------


 


FROM AND AGAINST ANY AND ALL CLAIMS (OTHER THAN SUCH AS MAY DIRECTLY AND
PROXIMATELY RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LESSOR OR
ANY TRANSFEREE), ARISING ON ACCOUNT OF (A) ANY BREACH OR DEFAULT BY LESSEE OF
ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT MADE IN THIS LEASE
AGREEMENT; (B) THIS LEASE AGREEMENT OR ANY OTHER LEASE DOCUMENTS; OR (C) THE
EQUIPMENT, OR ANY ITEM OR PART THEREOF, INCLUDING, WITHOUT LIMITATION, ANY LOSS
OR DAMAGE OF OR TO THE EQUIPMENT, THE MANUFACTURE, SELECTION, ORDERING,
PURCHASE, ACQUISITION, SHIPMENT, DELIVERY, INSTALLATION, ACCEPTANCE, POSSESSION,
MAINTENANCE, LEASING, FURNISHING, USE, CONDITION, OWNERSHIP, TITLING,
REGISTRATION, OPERATION, PERFORMANCE OR CONTROL, RETURN, REJECTION, ABANDONMENT
OR OTHER DISPOSITION OF ANY ITEM OF EQUIPMENT, INCLUDING WITHOUT LIMITATION, THE
EXISTENCE OF PATENT OR LATENT AND OTHER DEFECTS IN THE EQUIPMENT (WHETHER OR NOT
DISCOVERABLE OR DISCOVERED BY LESSOR OR LESSEE) OR ANY CLAIMS BASED ON ABSOLUTE
TORT LIABILITY OR WARRANTY OR ANY PATENT, TRADEMARK OF COPYRIGHT INFRINGEMENT OF
ANY ITEM OF EQUIPMENT OR ANY LOSS OF USE OR LOSS OF BUSINESS OR OTHER
CONSEQUENTIAL DAMAGE WHETHER OR NOT RESULTING FROM THE FOREGOING.  LESSOR SHALL
NOT BE LIABLE FOR INJURIES TO PERSONS OR DAMAGE TO PROPERTY UNDER ANY THEORY OF
STRICT LIABILITY, AND LESSEE SHALL INDEMNIFY AND SAVE LESSOR HARMLESS FROM ANY
OF THE FOREGOING AND ALL COSTS AND EXPENSES IN DEFENDING THE FOREGOING.  LESSOR
SHALL GIVE LESSEE PROMPT NOTICE OF ANY CLAIM OR LIABILITY HEREBY INDEMNIFIED
AGAINST AND SHALL BE ENTITLED TO (BUT WILL NOT BE REQUIRED TO) PARTICIPATE IN
THE DEFENSE THEREOF.

 


(B)                                 WITHOUT LIMITATION OF THE FOREGOING, LESSEE
AGREES TO INDEMNIFY, DEFEND, AND HOLD HARMLESS, LESSOR, ANY TRANSFEREE AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, PARTNERS, SHAREHOLDERS, AGENTS AND EMPLOYEES,
FROM AND AGAINST ANY AND ALL CLAIMS ARISING ON ACCOUNT OF ANY ACTUAL, ALLEGED
PRESENCE, OR RELEASE OR THREATENED RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY LESSEE OR ANY AFFILIATE, OR ANY PROPERTY ON WHICH
THE EQUIPMENT MAY BE LOCATED FOR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY
TO LESSOR OR ANY AFFILIATE.

 


(C)                                  THE FOREGOING INDEMNITY SHALL CONTINUE IN
FULL FORCE AND EFFECT AND SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS
LEASE AGREEMENT.

 


19.                                 RETURN OF EQUIPMENT.

 


(A)                                  IF THIS LEASE AGREEMENT SHALL NOT HAVE BEEN
EARLIER TERMINATED OR LESSEE SHALL NOT HAVE EXERCISED THE PURCHASE OPTION AND
LESSEE INTENDS TO RETURN THE EQUIPMENT TO LESSOR ON THE TERM EXPIRATION DATE,
THEN LESSEE SHALL GIVE WRITTEN NOTICE (A “RETURN NOTICE”) TO LESSOR ON THAT DATE
WHICH SHALL BE SIX (6) MONTHS PRIOR TO THE EXPIRATION OF THE TERM THAT IT
INTENDS TO RETURN THE EQUIPMENT TO LESSOR ON SUCH DATE.  IF, PURSUANT TO
SUBPARAGRAPH (C) BELOW, THIS LEASE AGREEMENT HAS BEEN AUTOMATICALLY EXTENDED,
THEN LESSEE SHALL CONTINUE TO BE OBLIGATED TO DELIVER THE RETURN NOTICE TO
LESSOR IN THE MANNER (INCLUDING BY THE DATE) REQUIRED HEREBY WITH RESPECT TO THE
NEW DATE OF EXPIRATION OF THE TERM.

 


(B)                                 UPON ANY SUCH EXPIRATION (OR ANY EARLIER
TERMINATION) OF THE TERM WITH RESPECT TO ANY EQUIPMENT, LESSEE SHALL: (I) RETURN
THE EQUIPMENT TO SUCH LOCATIONS AND IN  THE MANNER DESIGNATED BY LESSOR WITHIN
THE CONTINENTAL UNITED STATES, INCLUDING, AS REASONABLY REQUIRED BY LESSOR,
SECURING ARRANGEMENTS FOR THE DISASSEMBLY, DE-INSTALLATION, DE-CONTAMINATION (IF
NECESSARY), PACKING FOR SHIPMENT IN ACCORDANCE WITH THE SUPPLIER’S
RECOMMENDATIONS BY AN

 

19

--------------------------------------------------------------------------------


 


AUTHORIZED REPRESENTATIVE OF THE SUPPLIER OF THE EQUIPMENT OR OTHER PERSON WHO
SHALL BE A LICENSED HAZARDOUS MATERIALS TRANSPORTER AUTHORIZED BY LESSOR,
SHIPMENT WITH ALL PARTS AND PIECES ON A CARRIER DESIGNATED OR APPROVED BY
LESSOR, AND THEN REASSEMBLY (INCLUDING, IF NECESSARY, REPAIR AND OVERHAUL) BY
SUCH REPRESENTATIVE AT THE RETURN LOCATION IN THE CONDITION THE EQUIPMENT IS
REQUIRED TO BE MAINTAINED BY THIS LEASE AGREEMENT AND IN SUCH CONDITION AS WILL
MAKE THE EQUIPMENT IMMEDIATELY ABLE TO PERFORM ALL FUNCTIONS FOR WHICH THE
EQUIPMENT WAS ORIGINALLY DESIGNED (OR AS UPGRADED DURING THE TERM) TO ITS FULL
RATED CAPACITY, AND IMMEDIATELY QUALIFIED FOR THE SUPPLIER’S (OR OTHER
AUTHORIZED SERVICING REPRESENTATIVE’S) THEN-AVAILABLE SERVICE CONTRACT OR
WARRANTY; WITHOUT LIMITATION, ALL PROCESS FLUIDS AND/OR GASSES WILL BE PURGED
AND PROPERLY DISPOSED OF AND SECURED IN ACCORDANCE WITH THE SUPPLIER’S
RECOMMENDATIONS AND APPLICABLE LAWS AND FURTHER WITHOUT LIMITATION ALL EQUIPMENT
SHALL BE RETURNED TOGETHER WITH ALL CARDS, HOLOGRAMS AND CODES OR PROCESS
CONTROLS NECESSARY TO OPERATE THE EQUIPMENT; (II) PROVIDE TO LESSOR (A) A
DETAILED INVENTORY OF THE EQUIPMENT (INCLUDING THE MODEL AND SERIAL NUMBER OF
EACH MAJOR COMPONENT THEREOF) CONSISTENT WITH THE INFORMATION PROVIDED ON THE
RENTAL SCHEDULE AND DETAILS OF ANY ENGINEERING LEVEL CHANGES; AND (B) A COMPLETE
AND CURRENT SET OF ALL DOCUMENTATION ORIGINALLY PROVIDED WITH THE EQUIPMENT SUCH
AS MANUALS, BLUE PRINTS, PROCESS FLOW DIAGRAMS, EQUIPMENT CONFIGURATION
DIAGRAMS, AND MAINTENANCE RECORDS INCLUDING DOCUMENTATION FOR ANY ALTERATIONS OR
MODIFICATIONS THAT HAVE OCCURRED AND WHICH REMAIN ON THE EQUIPMENT; (III) CAUSE
THE EQUIPMENT TO QUALIFY FOR ALL APPLICABLE PERMITS NECESSARY FOR ITS OPERATION
FOR ITS INTENDED PURPOSE AND TO COMPLY WITH ALL SPECIFICATIONS AND REQUIREMENTS
OF APPLICABLE LAWS; (IV) TO THE EXTENT PERMITTED BY LAW OR BY CONTRACT, TRANSFER
AND ASSIGN TO LESSOR ALL LICENSES AND OTHER RIGHTS TO ALL SOFTWARE LICENSED BY
LESSEE AND, UPON LESSOR’S REQUEST, GRANT TO LESSOR A NON-EXCLUSIVE, PERPETUAL,
TRANSFERABLE, WORLDWIDE LICENSE OF ANY SOFTWARE OWNED BY LESSEE ON CUSTOMARY
TERMS AND CONDITIONS; (V) UPON LESSOR’S REQUEST, PROVIDE SUITABLE STORAGE,
ACCEPTABLE TO LESSOR, FOR A PERIOD NOT TO EXCEED 180 DAYS FROM THE DATE OF
RETURN; (VI) COOPERATE WITH LESSOR IN ATTEMPTING TO REMARKET THE EQUIPMENT,
INCLUDING DISPLAY AND DEMONSTRATION OF THE EQUIPMENT TO PROSPECTIVE PURCHASERS
OR LESSEES, AND ALLOWING LESSOR TO CONDUCT ANY PRIVATE OR PUBLIC SALE OR AUCTION
OF THE EQUIPMENT ON LESSEE’S PREMISES.  IN ADDITION, UPON THE REQUEST OF LESSOR,
LESSEE SHALL, NOT LATER THAN NINETY (90) DAYS PRIOR TO THE EXPIRATION OR OTHER
EARLY TERMINATION OF THE TERM OF THIS LEASE AGREEMENT, PROVIDE A CERTIFICATION
OF THE SUPPLIER OR A MAINTENANCE PROVIDER ACCEPTABLE TO LESSOR THAT THE
EQUIPMENT HAS BEEN TESTED AND IS OPERATING IN ACCORDANCE WITH THE SUPPLIER’S
SPECIFICATIONS (TOGETHER WITH A REPORT DETAILING THE CONDITION OF THE
EQUIPMENT), TOGETHER WITH THE RESULTS OF SUCH TEST(S) AND INSPECTIONS(S), AND
ALL REPAIRS THAT WERE PERFORMED AS A RESULT OF SUCH TEST(S) AND INSPECTIONS(S),
AND THAT THE EQUIPMENT QUALIFIES FOR THE SUPPLIER’S EQUIPMENT MAINTENANCE
PROGRAM, IF SUCH PROGRAM EXISTS, AND UPON THE REQUEST OF LESSOR, LESSEE SHALL,
NO LATER THAN ONE HUNDRED TWENTY (120) DAYS PRIOR TO THE EXPIRATION OR OTHER
EARLY TERMINATION OF THE TERM OF THIS LEASE AGREEMENT, MAKE THE EQUIPMENT
AVAILABLE FOR ON-SITE OPERATIONAL INSPECTION BY PERSONS DESIGNATED BY LESSOR WHO
SHALL BE DULY QUALIFIED TO INSPECT THE EQUIPMENT IN ITS OPERATIONAL ENVIRONMENT,
AT A MUTUALLY CONVENIENT TIME.  LESSEE SHALL BEAR ALL RISK OF OPERATION,
TRANSPORT, DISPOSAL OR LOSS UNTIL THE EQUIPMENT IS DELIVERED TO LESSOR OR ITS
DESIGNEE.

 


(C)                                  IN THE EVENT THAT LESSEE FAILS TO DELIVER
TO LESSOR THE RETURN NOTICE AS SET FORTH ABOVE OR THE LESSEE FAILS TO RETURN THE
EQUIPMENT IN FULL COMPLIANCE WITH THE TERMS HEREOF ON THE APPLICABLE DATE,
LESSEE AND LESSOR AGREE THAT THIS LEASE AGREEMENT SHALL BE AUTOMATICALLY
EXTENDED FOR A PERIOD OF THREE (3) MONTHS ON ALL OF THE TERMS AND CONDITIONS SET
FORTH HEREIN, EXCEPT THAT THE BASE RENT IN SHALL BE AN AMOUNT EQUAL TO ONE
HUNDRED PERCENT (100%) OF THE BASE

 

20

--------------------------------------------------------------------------------


 


RENT DURING THE TERM.  ADDITIONAL FAILURES AS AFORESAID SHALL RESULT IN
SUCCESSIVE AUTOMATIC EXTENSIONS OF THIS LEASE AGREEMENT AS AFORESAID.

 


(D)                                 ALL COSTS INCURRED IN CONNECTION WITH ANY OF
THE FOREGOING SHALL BE THE SOLE RESPONSIBILITY OF LESSEE.  IN ADDITION, LESSEE
SHALL PAY OR REIMBURSE LESSOR AND ANY TRANSFEREE OF ITS RIGHTS IN THE EQUIPMENT,
INCLUDING ANY LESSEE THEREOF, FOR ANY LICENSE OR TRANSFER FEES AND ANY
CERTIFICATION OR SIMILAR FEES OR CHARGES IMPOSED BY THE SUPPLIER OR ANY OWNER OR
MANUFACTURER OF THE SOFTWARE IN CONNECTION WITH THE USE OF THE EQUIPMENT AND
SOFTWARE AFTER RETURN THEREOF.  NOTWITHSTANDING SUBSECTION (C) HEREOF, IF LESSOR
SHALL BE UNABLE TO ACQUIRE BY LICENSE OR OTHERWISE ALL SOFTWARE NECESSARY FOR
THE OPERATION OF THE EQUIPMENT IN THE MANNER DESCRIBED IN SUBSECTION (D) HEREOF,
THEN SUCH FAILURE SHALL BE DEEMED TO BE AN EVENT OF DEFAULT HEREUNDER AND LESSOR
SHALL HAVE ALL OF THE RIGHTS AND REMEDIES AS SET FORTH IN SECTION 16 HEREOF.

 


(E)                                  IN THE EVENT ANY OF THE EQUIPMENT HAS
BECOME SUBJECT TO A TOTAL LOSS, AND/OR IS FOR ANY OTHER REASON NOT RETURNED TO
LESSOR AT THE EXPIRATION OF THE TERM HEREOF, LESSEE SHALL PAY TO LESSOR AN
AMOUNT EQUAL TO THE STIPULATED LOSS VALUE OF SUCH EQUIPMENT; PROVIDED, HOWEVER,
THAT LESSEE SHALL NOT BE OBLIGATED TO MAKE SUCH PAYMENT, TO THE EXTENT THAT
LESSOR HAS PREVIOUSLY RECEIVED ALL OR PART OF THE STIPULATED LOSS VALUE PURSUANT
TO SECTION 13 ABOVE.

 


20.                                 PURCHASE OPTION.

 


(A)                                  IF NO DEFAULT OR EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, AND THIS LEASE AGREEMENT SHALL NOT HAVE BEEN
EARLIER TERMINATED, LESSEE SHALL HAVE THE OPTION TO PURCHASE (THE “PURCHASE
OPTION”) ALL, BUT NOT LESS THAN ALL, OF THE EQUIPMENT ON THE TERM EXPIRATION
DATE (OR, IF APPLICABLE, THE EARLY PURCHASE DATE), FOR AN AMOUNT, PAYABLE IN
IMMEDIATELY AVAILABLE FUNDS ON THE TERM EXPIRATION DATE (OR, IF APPLICABLE, THE
EARLY PURCHASE DATE), EQUAL TO: (A) ALL RENT AND OTHER AMOUNTS DUE AND OWING
UNDER THIS LEASE AGREEMENT FROM THE COMMENCEMENT DATE THROUGH THE TERM
EXPIRATION DATE (OR, IF APPLICABLE, THE EARLY PURCHASE DATE); PLUS (B) ALL
IMPOSITIONS DUE OR PAYABLE IN CONNECTION WITH THE SALE OF THE EQUIPMENT TO
LESSEE; PLUS (C) THE PURCHASE OPTION PRICE.  UPON RECEIPT OF THE FOREGOING
AMOUNTS, LESSOR SHALL CONVEY ALL OF ITS RIGHT, TITLE AND INTEREST IN AND TO THE
EQUIPMENT TO LESSEE ON THE TERM EXPIRATION DATE (OR, IF APPLICABLE, THE EARLY
PURCHASE DATE), ON AN “AS-IS,” “WHERE-IS” BASIS WITHOUT REPRESENTATION OR
WARRANTY, EXPRESSED OR IMPLIED, AND WITHOUT RECOURSE TO LESSOR, EXCEPT THAT THE
EQUIPMENT SHALL BE FREE AND CLEAR OF ALL LESSOR’S LIENS.

 


(B)                                 IF LESSEE INTENDS TO EXERCISE THE PURCHASE
OPTION ON THE TERM EXPIRATION DATE, LESSEE SHALL GIVE WRITTEN NOTICE TO LESSOR
(THE “OPTION NOTICE”) NOT LESS THAN SIX (6) MONTHS AND NOT MORE THAN NINE (9)
MONTHS PRIOR TO THE TERM EXPIRATION DATE.  IF LESSEE INTENDS TO EXERCISE THE
PURCHASE OPTION ON A DATE PRIOR TO THE TERM EXPIRATION DATE, LESSEE SHALL GIVE
THE OPTION NOTICE TO LESSOR, WHICH NOTICE SHALL IDENTIFY THE EARLY PURCHASE
DATE, AT LEAST THREE BUSINESS DAYS PRIOR TO THE EARLY PURCHASE DATE.  ANY OPTION
NOTICE SHALL BE IRREVOCABLE.

 


(C)                                  IF LESSEE HAS ELECTED TO EXERCISE THE
PURCHASE OPTION ON THE TERM EXPIRATION DATE, THEN THE “PURCHASE OPTION PRICE”
SHALL BE THREE HUNDRED SIX THOUSAND, TWENTY DOLLARS ($306,020.00).  IF LESSEE
HAS ELECTED TO EXERCISE THE PURCHASE OPTION ON AN EARLY PURCHASE DATE, THEN THE
“PURCHASE OPTION PRICE” SHALL BE THE SUM OF (I) THREE HUNDRED SIX

 

21

--------------------------------------------------------------------------------


 


THOUSAND, TWENTY DOLLARS ($306,020.00), PLUS (II) THE UNAMORTIZED LEASE BALANCE
AS OF SUCH EARLY PURCHASE DATE.

 


21.                                 MISCELLANEOUS.

 


(A)                                  ANY NOTICE REQUIRED OR PERMITTED TO BE
GIVEN BY THE PROVISIONS HEREOF SHALL BE CONCLUSIVELY DEEMED TO HAVE BEEN
RECEIVED BY A PARTY HERETO ON THE DAY IT IS DELIVERED BY HAND (INCLUDING
DELIVERY BY AN OVERNIGHT DELIVERY SERVICE) OR BY FACSIMILE TRANSMISSION TO SUCH
PARTY AT THE ADDRESS AS SET FORTH ON THE SIGNATURE PAGE HEREOF (OR AT SUCH OTHER
ADDRESS AS SUCH PARTY SHALL SPECIFY TO THE OTHER PARTY IN WRITING).

 


(B)                                 NO DELAY OR OMISSION TO EXERCISE ANY RIGHT
OR REMEDY ACCRUING TO LESSOR UPON ANY BREACH OR DEFAULT OF LESSEE SHALL IMPAIR
ANY SUCH RIGHT TO REMEDY OR BE CONSTRUED TO BE A WAIVER OF ANY SUCH BREACH OR
DEFAULT; NOR SHALL ANY WAIVER OF ANY SINGLE BREACH OR DEFAULT THERETOFORE OR
THEREAFTER OCCURRING.  ANY WAIVER, PERMIT, CONSENT OR APPROVAL ON THE PART OF
LESSOR OF ANY BREACH OR DEFAULT UNDER THIS LEASE AGREEMENT OR, OF ANY PROVISION
OR CONDITION HEREOF, MUST BE IN WRITING AND SHALL BE EFFECTIVE ONLY TO THE
EXTENT IN SUCH WRITING SPECIFICALLY SET FORTH.  ALL REMEDIES, EITHER UNDER THIS
LEASE AGREEMENT OR BY LAW OR OTHERWISE AFFORDED TO LESSOR, SHALL BE CUMULATIVE
AND NOT EXCLUSIVE.

 


(C)                                  LESSEE AGREES TO REIMBURSE LESSOR ON DEMAND
FOR ANY AND ALL COSTS AND EXPENSES INCURRED BY LESSOR IN ENFORCING ITS RIGHTS
HEREUNDER, INCLUDING WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS,
CONSULTANT FEES, APPRAISAL FEES, REMARKETING FEES, COSTS OF REPOSSESSION,
TRANSPORT, STORAGE, INSURING, RE-LEASING AND SELLING OF THE EQUIPMENT, TOGETHER
WITH THE OVERDUE FEE WITH RESPECT TO ALL SUCH AMOUNTS FROM LESSOR’S PAYMENT
THEREOF UNTIL ITS RECEIPT OF REIMBURSEMENT FROM LESSEE.

 


(D)                                 THE OBLIGATIONS OF LESSOR HEREUNDER SHALL BE
SUSPENDED TO THE EXTENT THAT IT IS HINDERED OR PREVENTED FROM COMPLYING
THEREWITH BECAUSE OF LABOR DISTURBANCES, INCLUDING STRIKES AND LOCKOUTS, ACTS OF
GOD, FIRES, STORMS, ACCIDENTS, OR ANY CAUSE WHATSOEVER NOT WITHIN THE SOLE
CONTROL OF LESSOR.

 


(E)                                  THIS LEASE AGREEMENT MAY NOT BE TERMINATED
EXCEPT AS EXPRESSLY PROVIDED HEREIN.  THIS LEASE AGREEMENT MAY BE MODIFIED ONLY
BY A WRITTEN AGREEMENT DULY SIGNED BY PERSONS AUTHORIZED TO SIGN AGREEMENTS ON
BEHALF OF LESSOR AND LESSEE, AND ANY VARIANCE FROM THE TERMS AND CONDITIONS OF
THIS LEASE AGREEMENT IN ANY ORDER OR OTHER NOTIFICATION FORM LESSEE, WRITTEN OR
ORAL, SHALL BE OF NO EFFECT.  LESSEE ACKNOWLEDGES THAT IT HAS READ THIS LEASE
AGREEMENT, UNDERSTANDS IT, AND AGREES TO BE BOUND BY ITS TERMS AND CONDITIONS. 
FURTHER, LESSEE AGREES THAT THIS LEASE AGREEMENT IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THIS LEASE AGREEMENT BETWEEN THE PARTIES, WHICH SUPERSEDES ALL
PROPOSALS OR PRIOR AGREEMENTS OR UNDERSTANDINGS, ORAL OR WRITTEN, AND ALL OTHER
COMMUNICATIONS BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER OF THIS LEASE
AGREEMENT.

 

22

--------------------------------------------------------------------------------


 


(F)                                    THIS LEASE AGREEMENT AND THE COVENANTS
AND AGREEMENTS CONTAINED HEREIN SHALL BE BINDING UPON, AND INURE TO THE BENEFIT
OF, LESSOR AND ITS SUCCESSORS AND ASSIGNS AND LESSEE AND ITS SUCCESSORS AND
PERMITTED ASSIGNS.

 


(G)                                 THE HEADINGS OF THE SECTIONS HEREOF ARE FOR
CONVENIENCE OF REFERENCE ONLY, ARE NOT A PART OF THIS LEASE AGREEMENT AND SHALL
NOT BE DEEMED TO AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS
HEREOF.

 


(H)                                 THIS LEASE AGREEMENT SHALL IN ALL RESPECTS
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
CALIFORNIA, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE. 
LESSOR AND LESSEE HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF
THE CALIFORNIA STATE AND FEDERAL COURTS LOCATED IN CALIFORNIA, FOR ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE OVERALL TRANSACTION EVIDENCED BY
THE LEASE DOCUMENTS, LESSOR AND LESSEE HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
CALIFORNIA STATE COURTS, OR TO THE EXTENT PERMITTED BY LAW, SUCH FEDERAL
COURTS.  LESSOR AND LESSEE HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT THEY
MAY EFFECTIVELY DO SO, THE DEFENSE OF ANY INCONVENIENT FORUM TO THE MAINTENANCE
OF ANY ACTION OR PROCEEDING, LESSOR AND LESSEE HEREBY WAIVE ANY RIGHTS EITHER OF
THEM MAY HAVE TO A TRIAL BY JURY IN ACTIONS OR PROCEEDINGS BROUGHT IN RESPECT OF
THE LEASE DOCUMENTS.

 


(I)                                     SHOULD ANY SECTION OR ANY PART OF A
SECTION WITHIN THIS LEASE AGREEMENT BE RENDERED VOID, INVALID OR UNENFORCEABLE
BY ANY COURT OR LAW FOR ANY REASON, SUCH INVALIDITY OR UNENFORCEABILITY SHALL
NOT VOID OR RENDER INVALID OR UNENFORCEABLE ANY OTHER SECTION OR PART OF A
SECTION IN THIS LEASE AGREEMENT.

 


(J)                                     LESSEE AGREES TO EXECUTE SUCH DOCUMENTS
AND TAKE SUCH FURTHER ACTIONS AS LESSOR MAY REASONABLY REQUEST IN ORDER TO
ASSURE LESSOR THE FULL BENEFIT OF THE RIGHTS GRANTED LESSOR HEREUNDER.

 


22.                                 ADDITIONAL PROVISIONS.  SCHEDULES A, B AND C
ATTACHED HERETO, INCLUDING ANY SCHEDULES OR EXHIBITS ATTACHED THERETO, ARE
HEREBY INCORPORATED BY REFERENCE.

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lessor and Lessee have caused this Lease Agreement to be
duly executed, all as of the date first above written.

 

 

LESSOR:

 

 

 

 

BAXTER HEALTHCARE CORPORATION,
a Delaware corporation

 

 

 

 

 

 

 

By:

    /s/ James E. Carne

 

 

 

Name:

James E. Carne

 

 

Title:

President—Anesthesia and Critical Care

 

 

 

 

Baxter Healthcare Corporation

 

Route 120 and Wilson Road

 

Round Lake, IL 60073

 

Attn: James E. Carne

 

 

 

 

LESSEE:

 

 

 

 

PHOTOGEN TECHNOLOGIES INC.,
a Nevada corporation

 

 

 

 

 

 

 

By:

    /s/ Brooks Boveroux

 

 

 

Name:

Brooks Boveroux

 

 

Title:

Chief Financial Officer

 

 

 

 

Photogen Technologies, Inc.

 

140 Union Square Drive

 

New Hope, PA 18938

 

Attn:  Brooks Boveroux, Chief Financial Officer

 

Schedule 1 to Schedule C

--------------------------------------------------------------------------------